CREDIT AGREEMENT
Dated as of June 5, 2012
among
GRIFFIN-AMERICAN HEALTHCARE REIT II HOLDINGS, LP,
as Borrower
GRIFFIN-AMERICAN HEALTHCARE REIT II, INC.
and
CERTAIN SUBSIDIARIES THEREOF
REFERRED TO HEREIN AS GUARANTORS,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
KEYBANC CAPITAL MARKETS
as Joint Lead Arrangers and Joint Book Managers
TABLE OF CONTENTS

          Article and Section  
 
  Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1.01
1.02
1.03
1.04
1.05
1.06
1.07  
Defined Terms.
Interpretive Provisions.
Accounting Terms.
Rounding.
References to Agreements and Laws.
Times of Day.
Letter of Credit Amounts.
 








      ARTICLE II COMMITMENTS AND EXTENSION OF CREDIT 2.01
2.02
2.03
2.04
2.05
2.06
2.07
2.08
2.09
2.10
2.11
2.12
2.13
2.14
2.15
2.16  
Commitments.
Borrowings, Conversions and Continuations.
Additional Provisions with respect to Letters of Credit.
Additional Provisions with respect to Swing Line Loans.
Repayment of Loans.
Prepayments.
Termination or Reduction of Commitments.
Interest.
Fees.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
Payments Generally.
Sharing of Payments.
Evidence of Debt.
Cash Collateral.
Defaulting Lenders.
Extension of Termination Date.

      ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01
3.02
3.03
3.04
3.05
3.06
3.07  
Taxes.
Illegality.
Inability to Determine Rates.
Increased Costs; Reserves on Eurodollar Rate Loans.
Compensation for Losses.
Mitigation Obligations; Replacement of Lenders.
Survival.

      ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDIT 4.01
4.02  
Conditions to Initial Extensions of Credit.
Conditions to Extensions of Credit.

      ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01
5.02
5.03
5.04
5.05
5.06
5.07
5.08
5.09
5.10
5.11
5.12
5.13
5.14
5.15
5.16
5.17
5.18
5.19
5.20
5.21  
Financial Statements; No Material Adverse Effect.
Corporate Existence and Power.
Corporate and Governmental Authorization; No Contravention.
Binding Effect.
Litigation.
Compliance with ERISA.
Environmental Matters.
Margin Regulations; Investment Company Act.
Compliance with Laws.
Ownership of Property; Liens.
Corporate Structure; Capital Stock, Etc.
Labor Matters.
No Default.
Solvency.
Taxes.
REIT Status.
Insurance.
Intellectual Property; Licenses, Etc.
Governmental Approvals; Other Consents.
Disclosure.
OFAC.

      ARTICLE VI AFFIRMATIVE COVENANTS 6.01
6.02
6.03
6.04
6.05
6.06
6.07
6.08
6.09
6.10
6.11
6.12
6.13
6.14
6.15
6.16
6.17
6.18
6.19  
Financial Statements.
Certificates; Other Information.
Preservation of Existence and Franchises.
Books and Records.
Compliance with Law.
Payment of Taxes and Other Indebtedness.
Insurance.
Maintenance of Property.
Performance of Obligations.
Visits and Inspections.
Use of Proceeds/Purpose of Loans and Letters of Credit.
Financial Covenants.
Environmental Matters; Preparation of Environmental Reports.
REIT Status.
Additional Guarantors; Release of Guarantors.
Addition or Withdrawal of Borrowing Base Properties.
Compliance With Material Contracts.
Minimum Aggregate Capitalized Value; Minimum Adjusted Borrowing Base Amount.
Further Assurances.

      ARTICLE VII NEGATIVE COVENANTS 7.01
7.02
7.03
7.04
7.05
7.06
7.07  
Liens.
Indebtedness.
Investments.
Fundamental Changes.
Dispositions.
Change in Nature of Business.
Transactions with Affiliates and Insiders.



  7.08   Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.  

      7.09
7.10
7.11
7.12
7.13  
Negative Pledges.
Use of Proceeds.
Prepayments of Indebtedness.
Restricted Payments.
Sanctions.

      ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01
8.02
8.03  
Events of Default.
Remedies Upon Event of Default.
Application of Funds.

      ARTICLE IX ADMINISTRATIVE AGENT 9.01
9.02
9.03
9.04
9.05
9.06
9.07
9.08
9.09
9.10
9.11
9.12  
Appointment and Authorization of Administrative Agent.
Delegation of Duties.
Liability of Administrative Agent.
Reliance by Administrative Agent.
Notice of Default.
Credit Decision; Disclosure of Confidential Information by Administrative Agent.
[Reserved].
Administrative Agent in its Individual Capacity.
Successor Administrative Agent.
Administrative Agent May File Proofs of Claim.
Guaranty Matters.
Other Agents; Arrangers and Managers.

      ARTICLE X MISCELLANEOUS 10.01
10.02
10.03
10.04
10.05
10.06
10.07
10.08
10.09
10.10
10.11
10.12
10.13
10.14
10.15
10.16
10.17
10.18
10.19
10.20
10.21
10.22
10.23  
Amendments, Etc.
Notices and Other Communications; Facsimile Copies.
No Waiver; Cumulative Remedies.
Expenses; Indemnity; Damage Waiver.
[Reserved].
Payments Set Aside.
Successors and Assigns.
Confidentiality.
Set-off.
Interest Rate Limitation.
Counterparts.
Integration.
Survival of Representations and Warranties.
Severability.
[Reserved].
Replacement of Lenders.
No Advisory or Fiduciary Responsibility.
Source of Funds.
GOVERNING LAW.
WAIVER OF RIGHT TO TRIAL BY JURY.
No Conflict.
USA Patriot Act Notice.
Entire Agreement.

      ARTICLE XI GUARANTY    
11.01The Guaranty.
11.02Obligations Unconditional.
11.03Reinstatement.
11.04Certain Waivers.
11.05Rights of Contribution.
11.06Guaranty of Payment; Continuing Guaranty.
SCHEDULES  


  2.01
5.10
5.11
7.01
7.02
7.03
7.09
10.02
EXHIBITS  
Lenders and Commitments
Borrowing Base Properties
Corporate Structure; Capital Stock
Liens
Indebtedness
Investments
Negative Pledges
Notice Addresses


  A
B
C
D
E
F
G
H  
Form of Loan Notice
Form of Revolving Note
Form of Borrowing Base Certificate
Form of Compliance Certificate
Form of Assignment and Assumption
Form of Subsidiary Guarantor Joinder Agreement
Form of Lender Joinder Agreement
Forms of U.S. Tax Compliance Certificates

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
June 5, 2012 by and among GRIFFIN-AMERICAN HEALTHCARE REIT II HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), GRIFFIN-AMERICAN HEALTHCARE REIT
II, INC., a Maryland corporation (the “Parent”) and certain subsidiaries of the
Parent identified herein, as Guarantors, the Lenders (as defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
(each, as defined herein).

WHEREAS, the Borrower has requested that the Lenders hereunder provide a credit
facility in an amount of Two Hundred Million Dollars ($200,000,000), which
amount may be increased to the amount of Three Hundred Fifty Million Dollars
($350,000,000) (the “Credit Facility”);

WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
the L/C Issuer is willing to issue Letters of Credit as provided herein, the
Swing Line Lender is willing to make Swing Line Loans as provided herein, and
each of the Lenders is willing to make Revolving Loans and to participate in
Letters of Credit as provided herein in an aggregate amount at any one time
outstanding not in excess of such Lender’s Revolving Commitment hereunder.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings set
forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

“Acquisition” with respect to any Person, means the purchase or acquisition by
such Person of any Capital Stock in or any asset of another Person, whether or
not involving a merger or consolidation with such other Person.

“Adjusted Borrowing Base Amount” means the Borrowing Base Amount as adjusted to
reflect the following diversification parameters:

(a) no single Borrowing Base Property shall account for greater than twenty-five
percent (25%) of the Adjusted Borrowing Base Amount, with any excess being
subtracted from the Borrowing Base Amount;

(b) Borrowing Base Properties that are located in any single metropolitan
statistical area shall not account for greater than twenty-five percent (25%) of
the Adjusted Borrowing Base Amount, with any excess being subtracted from the
Borrowing Base Amount;

(c) no more than twenty-five percent (25%) of the Adjusted Borrowing Base Amount
shall be attributable to one or more Borrowing Base Properties with the same
Tenant, with any excess being subtracted from the Borrowing Base Amount; and

(d) no more than fifteen percent (15%) of the Adjusted Borrowing Base Amount
shall be attributable to Borrowing Base Properties that are not wholly owned by
the Parent, the Borrower or any Wholly Owned Subsidiary of the Borrower, with
any excess being subtracted from the Borrowing Base Amount.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, MLPFS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Aggregate Capitalized Value Amount” means the sum of the Capitalized Value
Amount for each Borrowing Base Property.

“Aggregate Mortgageability Amount” means the sum of the Mortgageability Amount
for each Borrowing Base Property.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Occupancy” means, with respect to any reporting period, an amount
equal to (a) the total number of rented and occupied square footage with respect
to each Borrowing Base Property that is a medical office building or other
office space for such reporting period plus (b) with respect to each other
Borrowing Base Property (other than with respect to a Borrowing Base Property
that is a hospital or a skilled nursing facility), an amount equal to (x) the
total rentable square footage relating to such Borrowing Base Property for such
reporting period multiplied by (y) by the applicable Occupancy Rate for such
Borrowing Base Property for such reporting period (determined in accordance with
clause (a) of the definition of “Occupancy Rate” in this Section 1.01). For the
purposes of the definition of “Aggregate Occupancy”, “Aggregate Occupancy Rate”
and “Occupancy Rate”, a Tenant shall be deemed to occupy a Property
notwithstanding a temporary cessation (not to exceed three months in any single
instance) of operations for renovation, repairs or other similar temporary
reason (not to exceed three months in any single instance) or for the purpose of
completing tenant build-out, provided that the tenant pays rent during such
cessation.

“Aggregate Occupancy Rate” means, with respect to any reporting period, a
percentage equaling (x) Aggregate Occupancy for the such reporting period
divided by (y) the aggregate total rentable square footage relating to Borrowing
Base Property Pool for such reporting period.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a), as increased from time to time pursuant to Section 2.01(d).

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Annual Capital Expenditure Adjustment” means an amount equal to (a) the
aggregate square footage of all Borrowing Base Properties multiplied by (b)
$0.50.

“Applicable Percentage” means, for any applicable period, a per annum rate based
on the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) as
follows:

                                  Applicable Percentage Pricing Level  
Consolidated   Eurodollar Loans   Base Rate Loans   Letter of Credit        
Leverage Ratio   and Swing Line           Fees             Loans                
  1    
< 35%
    2.00 %     1.00 %     2.00 %        
 
                          2    
> 35% but < 45%
    2.25 %     1.25 %     2.25 %        
 
                          3    
> 45% but < 50%
    2.50 %     1.50 %     2.50 %        
 
                          4    
> 50%
    3.00 %     2.00 %     3.00 %        
 
                       

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the fifth Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered within five (5) Business Days following the date when due in
accordance with such Section, then Pricing Level 4 shall apply from the first
Business Day following the date such Compliance Certificate was due until the
date on which such Compliance Certificate is delivered. The Applicable
Percentages in effect from the Closing Date through the date that the Borrower
delivers the Compliance Certificate for the fiscal quarter ending March 31,
2012, shall be determined based upon the Consolidated Leverage Ratio specified
in the Compliance Certificate delivered pursuant to Section 4.01(f).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of (i) MLPFS and (ii) KeyBanc Capital Markets, each in
its capacity as joint lead arranger and joint book manager.

“Asset Value” means for any Real Property Asset, an amount equal to (a) the Net
Operating Income for such Real Property Asset for the most recently completed
fiscal quarter multiplied by (b) four and divided by (c) the applicable
Capitalization Rate for such Real Property Asset.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of sale and
leaseback transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2011, and the
related consolidated statements of earnings, stockholders’ equity and cash flows
for such fiscal year of the Consolidated Parties, including the notes thereto;
provided, that the Administrative Agent hereby agrees that the Form 10-K of the
Borrower delivered to it by Consolidated Parties and containing information for
the fiscal year ended December 31, 2011, shall constitute all information
required to be delivered as part of the “Audited Financial Statements” for the
purposes of this Agreement.

“Available Commitments” means, at any time, an amount equal to the excess, if
any, of (a) the Aggregate Revolving Commitments, then in effect minus (b) the
Outstanding Amount of Revolving Obligations (excluding the amount of any
then-outstanding Swing Line Loans).

“Bank of America” means Bank of America, N.A., together with its successors.

“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing, or such
Person’s financial statements shall reflect, an inability to pay its debts
generally as they become due.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus one percent (1.00%).
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

“Borrower Materials” has the meaning provided in Section 6.02.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period, or
(b) a borrowing of Swing Line Loans, as appropriate.

“Borrowing Base Amount” means, at any time, an amount equal to the lesser of
(a) fifty-five percent (55%) of the Aggregate Capitalized Value Amount minus
Consolidated Unsecured Indebtedness (excluding the Outstanding Amount of the
Revolving Obligations) or (b) the Aggregate Mortgageability Amount minus
Consolidated Unsecured Indebtedness (excluding the Outstanding Amount of the
Revolving Obligations).

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C hereto delivered to the Administrative Agent pursuant to
Section 6.02(b) or more frequently at the option of the Borrower (a) setting
forth a summary of the Aggregate Capitalized Value Amount and Aggregate
Mortgageability Amount relating thereto and stating the Borrowing Base NOI and
Mortgageability Amount attributable to each Borrowing Base Property, in form,
substance and detail reasonably satisfactory to the Administrative Agent,
(b) certifying (based upon its own information and the information then made
available to the Borrower by the applicable Tenants that the Borrower believes
in good faith to be true and correct in all material respects) (i) the
calculation of the Adjusted Borrowing Base Amount as of the date of such
certificate and (ii) that each Real Property Asset used in the calculation of
the Adjusted Borrowing Base Amount meets each of the criteria for qualification
as a Borrowing Base Property and (c) providing such other information with
respect to the Borrowing Base Properties as the Administrative Agent may
reasonably require.

“Borrowing Base NOI” means, at any time with respect to any Borrowing Base
Property, the Net Operating Income from such Borrowing Base Property for the
then most recently ended fiscal quarter multiplied by four, minus (a) an amount
equal to (x) the aggregate square footage of such Borrowing Base Property
multiplied by (y) $0.50 and minus (b) an amount equal to the positive
difference, if any, of (x) an amount equal to three percent (3%) of annual rents
attributable to such Borrowing Base Property minus (y) the actual annual
management fees incurred with respect to such Borrowing Base Property. For the
avoidance of doubt, the Net Operating Income of Borrowing Base Properties that
are owned by the Consolidated Parties for less than one fiscal quarter will be
included in calculating Borrowing Base NOI as if such Borrowing Base Properties
were owned by such Consolidated Party as of the beginning of the then most
recently ended fiscal quarter.

“Borrowing Base Property” means, as of any date of determination, each Eligible
Borrowing Base Property, and each Real Property Asset that is approved by the
Required Lenders to be a Borrowing Base Property in accordance with
Section 6.16, included in the calculations set forth in the most recent
Borrowing Base Certificate delivered to the Administrative Agent. “Borrowing
Base Property Pool” is a collective reference to the pool of Borrowing Base
Properties at such time.

“Businesses” has the meaning provided in Section 5.07(a).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in New York, New York, Charlotte, North Carolina, Los Angeles, California
or the state where the Administrative Agent’s Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a London Banking
Day.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capitalization Rate” means (a) 10.25% for all government reimbursed assets
(i.e. skilled nursing facilities, etc.) including, hospitals and (b) eight
percent (8.0%) for all non-government reimbursed assets (i.e. assisted living
facilities, independent living facilities, medical office buildings, office
buildings, etc.).

“Capitalized Value Amount” means for any Borrowing Base Property, an amount
equal to (1) Borrowing Base NOI for such Borrowing Base Property divided by
(2) the applicable Capitalization Rate.

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of Five Hundred Million Dollars ($500,000,000) or (iii) any
bank whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(each an “Approved Bank”), in each case with maturities of not more than two
hundred seventy (270) days from the date of acquisition, (c) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) for direct obligations issued by or fully guaranteed by
the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least Five
Hundred Million Dollars ($500,000,000) and the portfolios of which are limited
to Investments of the character described in the foregoing subclauses hereof.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of the Parent (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of the Parent, (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the Parent
(together with any new director whose election by the Parent’s Board of
Directors or whose nomination for election by the Parent’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Parent then in office, or (c) the
Parent shall cease to be the general partner of the Borrower. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the SEC
under the Securities Exchange Act of 1934.

“Closing Date” means the date hereof.

“Commitment” means the Revolving Commitment, the L/C Commitment and the Swing
Line Commitment.

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) in the case of Revolving Loans and Swing Line Loans, the
Termination Date, and, in the case of the Letters of Credit, the Letter of
Credit Expiration Date, or (b) the date on which the Revolving Commitments shall
have been terminated as provided herein.

“Commitment Utilization Percentage” means, on any date, the percentage equal to
a fraction, the numerator of which is the Outstanding Amount of Revolving
Obligations (excluding the amount of any then-outstanding Swing Line Loans) and
the denominator of which is the Aggregate Revolving Commitments.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confidential Information” has the meaning provided in Section 10.08.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for the most recently completed fiscal
quarter, for the Consolidated Parties on a consolidated basis, an amount equal
to (a) Consolidated EBITDA for such quarter multiplied by (b) four (4), minus
(c) an amount equal to the Annual Capital Expenditure Adjustment.

“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) Consolidated Net Income, in each case,
excluding (i) any non-recurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness and (iii) any net income or gain or any
loss resulting from a Swap Contract or other derivative contact (including by
virtue of a termination thereof), plus (b) an amount which, in the determination
of net income for such period pursuant to clause (a) above, has been deducted
for or in connection with (i) Consolidated Interest Expense (plus, amortization
of deferred financing costs, to the extent included in the determination of
Consolidated Interest Expense per GAAP), (ii) income taxes, and
(iii) depreciation and amortization, all determined in accordance with GAAP,
plus (c) the Consolidated Parties’ pro rata share of the above attributable to
interests in the Unconsolidated Affiliates.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA as of such date to
(b) Consolidated Fixed Charges as of such date.

“Consolidated Fixed Charges” means, for the most recently completed fiscal
quarter, for the Consolidated Parties on a consolidated basis, the product of
(i) the sum of (a) Consolidated Interest Expense for such period, plus
(b) current scheduled principal payments of Indebtedness for such period
(excluding any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it), plus
(c) dividends and distributions on preferred stock, if any, for such period,
plus (d) the Consolidated Parties’ pro rata share of any such amounts
attributable to their interest in the Unconsolidated Affiliates, in each case,
as determined in accordance with GAAP, multiplied by (ii) four (4).

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, without duplication, an amount equal to all
interest expense and letter of credit fee expense, as determined in accordance
with GAAP during such period (including for the avoidance of doubt capitalized
interest and interest expense attributable to the Consolidated Parties’
ownership interests in the Unconsolidated Affiliates and excluding amortization
of loan fees, debt discount, debt premium and amortization of like items
included in interest expense under GAAP).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated Total
Asset Value as of such date.

“Consolidated Net Income” means, as of any date of determination, for the
Consolidated Parties on a consolidated basis, the net income (or loss) of the
Consolidated Parties for the subject period; provided, that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Parent’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary of the Parent, except that the
Parent’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Parent or a Subsidiary
thereof as a dividend or other distribution (and in the case of a dividend or
other distribution to a subsidiary of the Parent, such Subsidiary is not
precluded from further distributing such amount to the Parent as described in
clause (b) of this proviso).

“Consolidated Parties” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Secured Indebtedness as of such date to
(b) Consolidated Total Asset Value as of such date.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Parent in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, minus (b) all non-real estate related
Intangible Assets on a consolidated basis, plus (c) all depreciation and
amortization, all determined in accordance with GAAP.

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication, an amount equal to: (a) the Asset
Value of all Real Property Assets owned by the Consolidated Parties on the last
day of the then most recently ended fiscal quarter (other than Real Property
Assets acquired during the then most recently ended fiscal quarter), plus
(b) the aggregate acquisition cost of all Real Property Assets acquired by the
Consolidated Parties during the then most recently ended fiscal quarter, plus
(c) the aggregate book value of all unimproved land holdings, mortgage or
mezzanine loans, notes receivable and/or construction in progress owned by the
Consolidated Parties, plus (d) the Consolidated Parties’ pro rata share of the
foregoing items and components attributable to interest in Unconsolidated
Affiliates, plus (e) all unrestricted cash.

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Consolidated Parties determined on a consolidated basis.

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate principal amount of Indebtedness of the
Consolidated Parties, on a consolidated basis, that is secured by a Lien.

“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unencumbered NOI as of such date to
(b) the Consolidated Unsecured Debt Service as of such date.

“Consolidated Unencumbered Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unsecured Indebtedness as of such
date to (b) Consolidated Unencumbered Total Asset Value as of such date.

“Consolidated Unencumbered NOI” means, for the Consolidated Parties as of any
date of determination, the sum of the Net Operating Income of all Consolidated
Unencumbered Properties calculated as follows: (a) in the case of Consolidated
Unencumbered Properties that are owned for at least one fiscal quarter, the Net
Operating Income from such Consolidated Unencumbered Properties for the then
most recently ended fiscal quarter minus (b) Net Operating Income attributable
to Consolidated Unencumbered Properties that were sold or otherwise disposed of
during the then most recently ended fiscal quarter (c) multiplied by four. For
the avoidance of doubt, the Net Operating Income of Consolidated Unencumbered
Properties that are owned by the Consolidated Parties for less than one fiscal
quarter will be included in calculating Consolidated Unencumbered NOI as if such
properties were owned by the Consolidated Parties as of the beginning of the
then most recently fiscal quarter.

“Consolidated Unencumbered Properties” shall mean, for the Consolidated Group,
all Real Property Assets that are not secured by a Lien (other than Permitted
Liens (excluding Liens described in Section 7.01(i) and (j)).

“Consolidated Unencumbered Total Asset Value” means an amount equal to (a) the
aggregate Unencumbered Asset Value for all Consolidated Unencumbered Properties
owned by the Consolidated Parties on the last day of the then most recently
ended fiscal quarter (other than Consolidated Unencumbered Properties acquired
during the then most recently ended fiscal quarter), plus (b) the aggregate
acquisition cost of all Consolidated Unencumbered Properties acquired by the
Consolidated Parties during the then most recently ended fiscal quarter.

“Consolidated Unsecured Debt Service” means, for any period, for the
Consolidated Parties on a consolidated basis, the (a) sum of (i) Consolidated
Interest Expense from all Consolidated Unsecured Indebtedness, plus
(ii) scheduled principal payments from all Consolidated Unsecured Indebtedness
(excluding any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it), plus
(iii) the Consolidated Parties’ pro rata share of the above attributable to
interests in Unconsolidated Affiliates, all for the then most recently ended
fiscal quarter, multiplied by (b) four (4).

“Consolidated Unsecured Indebtedness” means the aggregate principal amount of
Indebtedness of the Consolidated Parties, on a consolidated basis, that is not
Indebtedness that would constitute Consolidated Total Secured Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

“Credit Documents” means this Credit Agreement, the Notes, the Fee Letter, each
Issuer Document, the Subsidiary Guarantor Joinder Agreements, the Borrowing Base
Certificates, the Compliance Certificates and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14.

“Credit Party” means, as of any date, the Borrower, the Parent or any other
Guarantor which is a party to the Credit Agreement as of such date; and “Credit
Parties” means a collective reference to each of them.

“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Daily Floating Eurodollar Rate.

“Daily Floating Eurodollar Rate” means, for each day, a fluctuating rate of
interest equal to Eurodollar Rate applicable on such day for an Interest Period
of one month beginning two (2) Business Days thereafter. The Daily Floating
Eurodollar Rate shall be determined and adjusted on each Business Day and shall
remain in effect until the next Business Day. If the Daily Floating Eurodollar
Rate is not available at such time for any reason, or if the Administrative
Agent determines that no adequate basis exists for determining the Daily
Floating Eurodollar Rate, or that the Daily Floating Eurodollar Rate will not
adequately and fairly reflect the cost to Swing Line Lender of funding the Swing
Line Loan, or that any applicable Law or regulation or compliance therewith by
Swing Line Lender prohibits or restricts or makes impossible the charging of
interest based on the Daily Floating Eurodollar Rate, then “Daily Floating
Eurodollar Rate” shall be an interest rate equal to the Base Rate then in
effect.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
interest rate applicable to Base Rate Loans set forth in Pricing Level 4 of the
definition of “Applicable Percentage” plus (c) two percent (2%) per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to (x) the interest rate (assuming Pricing Level
4 of the definition Applicable Percentage) otherwise applicable to such Loan
plus (y) two percent (2%) per annum, in each case to the fullest extent
permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” or “$” means the lawful currency of the United States.

“EBITDAR” means, with respect to any Real Property Asset, for the most recently
completed fiscal quarter, the combined unaudited financial results as reported
periodically by any Person’s (or consolidated group of Persons’) tenants
calculated as net income for such period plus, (a) to the extent deducted in
determining such net income, interest expense, rent expense paid to any such
Person (or consolidated group of Persons), income tax expense, management fees
and/or corporate overhead, depreciation and amortization for such period,
excluding any other non-recurring or extraordinary gains or losses as reported
by such Person’s (or consolidated group of Persons’) tenants, minus
(b) management fees in an amount equal to two percent (2%) of total revenues for
hospitals for such period and five percent (5%) of total revenues for skilled
nursing facilities for such period, multiplied by four (4)..

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

“Eligible Borrowing Base Property” means any Real Property Asset that:

(a) is a Healthcare Facility;

(b) is one hundred percent (100%) owned in fee simple absolute by a Credit Party
or that a Credit Party holds a leasehold interest or similar arrangement
providing the right to occupy Real Property Asset pursuant to an Eligible Ground
Lease; provided:

(i) such Credit Party is controlled exclusively by the Borrower or one or more
Wholly Owned Subsidiaries of the Borrower (including the ability to control
operating activities of such Credit Party and the ability of such Credit Party
to dispose of, pledge or otherwise encumber assets, incur, repay and prepay
debt, provide guarantees and pay dividends and distributions, in each case,
without any requirement for the consent of any other party or entity);

(ii) that the Borrower owns at least eighty percent (80%) of the Capital Stock
with ordinary voting rights issued by such Credit Party;

(iii) such Credit Party is domiciled and incorporated in the United States; and

(iv) such Credit Party is not liable for any Indebtedness (other Indebtedness
permitted under Sections 7.02(a) and 7.02(b);

(c) does not have any title, survey, environmental, condemnation, or other
defects that would give rise to a materially adverse effect as to the value, use
(other than as a Healthcare Facility) of or ability to sell or finance such
property;

(d) is not subject to a Lien (other than Permitted Liens), a Negative Pledge or
any other encumbrance or any restriction on the ability of the relevant Credit
Party to transfer or encumber such Real Property Asset or income therefrom or
proceeds thereof (other than the reasonable restrictions on transfers to
competitors of a ground lessor of the property or affiliates of such ground
lessor or of an owner of a hospital campus on or about which the property is
located or affiliates of such owner);

(e) is located in the United States;

(f) if such Real Property Asset is a hospital, as of the end of the most
recently completed fiscal quarter, has a ratio of EBITDAR to the sum of annual
rent of such hospital (measured on a consolidated basis including all buildings
on such Real Property Assets’ campus and/or master lease) not less than 2.0 to
1.0;

(g) if such Real Property Asset is a skilled nursing facility, as of the end of
the most recently completed fiscal quarter, has a ratio of EBITDAR to the sum of
annual rent of such skilled nursing facility (measured on a consolidated basis
including all buildings on such Real Property Assets’ campus and/or master
lease) not less than 1.30 to 1.0; and

(h) unless such Real Property Asset is a hospital or skilled nursing facility,
has an Occupancy Rate equal to or greater than seventy percent 70%; provided,
however, the Aggregate Occupancy Rate of that portion of the Borrowing Base Pool
that is other than a hospital or skilled nursing facility shall, as of any date
of determination, be equal to or greater than eighty percent (80%).

“Eligible Ground Lease” means, at any time, either (a) a ground lease reviewed
deemed by the Administrative Agent, in its sole discretion, to be an “Eligible
Ground Lease” or (b) a ground lease (i) under which a Credit Party is the lessee
or holds equivalent rights and is the fee owner of the improvements located
thereon, (ii) that has a remaining term (including renewal options exercisable
at lessee’s sole option) of not less than thirty (30) years, (iii) under which
any required rental payment, principal or interest payment or other payment due
under such lease from the applicable Credit Party to the ground lessor is not
more than sixty (60) days past due and any required rental payment, principal or
interest payment or other payment due to such Credit Party under any sublease of
the applicable real property lessor is not more than sixty (60) days past due,
(iv) where no party to such lease is subject to a then-continuing Bankruptcy
Event, (v) such ground lease (or a related document executed by the applicable
ground lessor) contains customary provisions protective of any lender to the
lessee and (vi) where the applicable Credit Party’s interest in the underlying
Real Property Asset or the lease is not subject to (A) any Lien other than
Permitted Liens and other encumbrances acceptable to the Administrative Agent
and the Required Lenders, in their reasonable discretion, or (B) any Negative
Pledge.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Consolidated Party within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Consolidated Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Consolidated Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Consolidated Party or any ERISA Affiliate.

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Event of Default” has the meaning provided in Section 8.01.

“Excluded Subsidiary” means any Subsidiary that (i) has Secured Indebtedness
that (x) is owed to a Person other than an Affiliate of such Subsidiary and
(y) by its terms does not permit such Subsidiary to become a Guarantor or
(ii) is not at least eighty percent (80%), directly or indirectly, owned by the
Parent or the Borrower and controlled exclusively by the Parent or the Borrower
and/or one or more wholly-owned subsidiaries of the Parent or the Borrower,
including control over operating activities of such Subsidiary and the ability
of such Subsidiary to dispose of, pledge or otherwise encumber assets, incur,
repay and prepay debt, provide guarantees and pay dividends and distributions in
each case without any requirement for the consent of any other party or entity
and is restricted from being a Guarantor under its Organization Documents. For
the avoidance of doubt, an Excluded Subsidiary shall not own, directly or
indirectly, all or any portion of an Eligible Borrowing Base Property.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.16) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Extension of Credit” means (a) any Borrowing and (b) any L/C Credit Extension.

“Facilities” has the meaning provided in Section 5.07(a).

“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day, and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to the next 1/100th of
one percent (1.00%)) charged to Bank of America on such day on such transactions
as determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated as of March 14, 2012,
among the Administrative Agent, MLPFS and the Borrower.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funds from Operations” has the meaning accepted in accordance with the
resolutions adopted by the Board of Governors of the National Association of
Real Estate Investment Trusts as in effect from time to time. Notwithstanding
contrary treatment under GAAP, for purposes hereof, (a) “Funds From Operations”
shall include, and be adjusted to take into account, the Borrower’s interests in
unconsolidated partnerships and joint ventures, on the same basis as
consolidated partnerships and subsidiaries, as provided in the “white paper”
issued in April 2002 by the National Association of Real Estate Investment
Trusts, a copy of which has been provided to the Administrative Agent and the
Lenders and (b) net income (or loss) shall not include gains (or, if applicable,
losses) resulting from or in connection with (i) restructuring of indebtedness,
(ii) sales of property, or (iii) sales or redemptions of preferred stock,
(iv) revenue or expenses related to owned and operated assets, (v) revenue or
expense related to FIN 46 consolidation requirements and (vi) any other special
charges.

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning given to such term in Section 11.01.

“Guarantors” means the Parent and any Subsidiary of the Parent that guarantees
the loans and obligations hereunder pursuant to the Guaranty, in each case with
their successors and permitted assigns.

“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.

“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.

“Healthcare Facilities” means any skilled nursing facilities, facilities for the
mentally challenged and developmentally disabled, rehabilitation facilities,
hospitals, continuing care retirement communities, life science facilities, long
term acute care facilities, intermediate care facilities for the mentally
disabled, medical office buildings, office buildings, domestic assisted living
facilities, independent living facilities or Alzheimer’s care facilities and any
ancillary businesses that are incidental to the foregoing.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than a contingent earn-out obligation until such
amount is actually due);

(e) the Attributable Principal Amount of capital leases, Synthetic Leases and
Securitization Transactions;

(f) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any equity interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference, plus accrued and unpaid dividends;

(g) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and

(h) all Guarantees in respect of any of the foregoing (except for guarantees of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim).

For all purposes hereof, (i) Indebtedness shall include the Consolidated
Parties’ pro rata share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The Attributable Principal Amount of any capital
lease, Synthetic Lease or Securitization Transaction as of any date shall be
deemed to be the Attributable Principal Amount in respect thereof as of such
date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 10.04.

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized investment debt discount and premium, deferred assets
(other than prepaid insurance and prepaid taxes), the excess of cost of shares
acquired over book value of related assets and such other assets as are properly
classified as “intangible assets” in accordance with GAAP.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or the Parent or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.

“L/C Cash Collateralization Date” means the day that is 30 days prior to the
Termination Date then in effect.

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

“L/C Issuer Fees” has the meaning given such term in Section 2.09(c)(ii).

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit G,
executed and delivered in accordance with the provisions of Section 2.01(d).

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is the first anniversary
of the Termination Date then in effect (or, if such day is not a Business Day,
the immediately preceding Business Day).

“Letter of Credit Fee” has the meaning given such term in Section 2.09(c)(i).

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan or Swing Line Loan and the Base Rate Loans,
Eurodollar Loans and Daily Floating Eurodollar Rate Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, properties, liabilities
(actual or contingent) or prospects of the Parent and its Consolidated
Subsidiaries taken as a whole, (ii) the ability of the Borrower or the other
Credit Parties, taken as a whole, to perform any material obligation under the
Credit Documents, (iii) the rights and remedies of the Administrative Agent and
the Lenders under the Credit Documents or (iv) the legality, validity, binding
effect or enforceability against any Credit Party of any Credit Documents to
which it is a party.

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

“Material Subsidiary” means any Subsidiary of the Parent, other than Borrower
and the Excluded Subsidiaries, which has assets which constitute more than
$50,000,000.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its successors.

“Modified Funds From Operations” means, with respect to any period, the sum of
(a) Borrower’s Funds from Operations and (b) acquisition costs and expenses
related to all acquisitions.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a first mortgage or first deed of trust on Real Property Assets.

“Mortgageability Amount” means, with respect to any Borrowing Base Property and
as of any date of determination, the maximum principal amount of a hypothetical
mortgage loan that would be available to be borrowed against such Borrowing Base
Property assuming (a) an annual interest rate equal to the greater of (i) seven
percent (7.00%) and (ii) the then applicable Treasury Rate plus 2.50%, (b) a
30-year amortization schedule and (c) a debt service coverage ratio on such loan
of 1.60 to 1.00 (based on the most recently calculated Borrowing Base NOI of
such Borrowing Base Property).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the any Consolidated Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.

“Net Operating Income” means, for any Real Property Asset for the then most
recently ended fiscal quarter, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property Asset during such period from
Tenants in occupancy and paying rent, plus (b) any other income of such Real
Property Asset, plus (c) business interruption insurance proceeds for a period
of no more than twelve months, minus (d) the sum of (i) all expenses and other
proper charges incurred in connection with the operation of such Real Property
Asset during such period (including management fees and accruals for real estate
taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means any Indebtedness that is not Recourse
Indebtedness.

“Notes” means the Revolving Notes; and “Note” means any one of them.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party.

“Occupancy Rate” means, (a) with respect to any Real Property Asset that is not
a medical office building or other office spaces, a percentage equaling
(x) total patient days relating to such Real Property Asset for any reporting
period divided by (y) the product of (I) total number of in-service beds at such
Real Property Asset (or, in the case of assisted living facilities, the total
number of units at such Real Property Asset) and (II) the total days in such
reporting period, and (b) with respect to all other Real Property Assets, a
percentage equaling (x) the total number of rented and occupied square footage
at such Real Property Asset for any reporting period divided by (y) the total
rentable square footage relating to such Real Property Asset for any reporting
period.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Parent” has the meaning given to such term in the introductory paragraph
hereof.

“Participant” has the meaning provided in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(d).

“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Consolidated
Party or any ERISA Affiliate or to which any Consolidated Party or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Liens” means, at any time, Liens in respect of the Parent or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Credit Party, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning provided in Section 6.02.

“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12, that the
subject transaction shall be deemed to have occurred as of the first day of the
period of four (4) consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions of this Credit Agreement.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(a) in the case of a Disposition, (i) income statement items (whether positive
or negative) attributable to the property, entities or business units that are
the subject of such Disposition shall be excluded to the extent relating to any
period prior to the date of the subject transaction, and (ii) Indebtedness paid
or retired in connection with the subject transaction shall be deemed to have
been paid and retired as of the first day of the applicable period; (b) in the
case of an Acquisition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Acquisition shall be included as of the first day of the
applicable period to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.

“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.

“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.

“Recourse Indebtedness” means, with respect to any Credit Party or Subsidiary,
any Indebtedness, in respect of which recourse for payment (except for limited
or full recourse liability on account of customary exceptions for fraud,
misapplication of funds, environmental indemnities, bankruptcy, transfer and due
on sale violations, and other similar exceptions to recourse liability) is to
such Person. If any Indebtedness is partially Non-Recourse Indebtedness and
partially Recourse Indebtedness, only that portion that is Recourse Indebtedness
shall be included as Recourse Indebtedness for purposes hereof, including
Section 7.02(f)(ii).

“Register” has the meaning provided in Section 10.07(d).

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Consolidated Parties as prescribed by the
Securities Laws.

“Regulation T” means Regulation T of the FRB, as in effect from time to time.

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

“Regulation X” means Regulation X of the FRB, as in effect from time to time.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means, as of any date of determination, Lenders having at
least fifty-one percent (51%) of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Article VIII, Lenders holding
in the aggregate at least fifty-one percent (51%) of the Revolving Obligations
(including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, that the unfunded Commitments of, and the portion of the Revolving
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Equity Interests of the Parent, or on account of any return of capital to
the Parent’s stockholders, partners or members (or equivalent Person thereof);
provided, that dividends to the extent in the form of Equity Interests shall not
constitute Restricted Payments.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to share in the Revolving Obligations
hereunder up to such Lender’s Revolving Commitment Percentage thereof.

“Revolving Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the Aggregate Revolving Committed Amount. The initial Revolving Commitment
Percentages are set forth on Schedule 2.01 (as such schedule reads as of the
Closing Date).

“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment. The initial Revolving Committed Amounts are
set forth on Schedule 2.01 (as such schedule reads as of the Closing Date).

“Revolving Loans” has the meaning provided in Section 2.01.

“Revolving Note” means the promissory notes in the form of Exhibit B, if any,
given to each Lender to evidence the Revolving Loans and Swing Line Loans of
such Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness for borrowed money (other than
pursuant to this Credit Agreement), that is secured by a Lien.

“Secured Recourse Indebtedness” means any Secured Indebtedness, in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other similar exceptions
to recourse liability) is to a Credit Party.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature given the likelihood
of refinancing, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent.

“Subsidiary Guarantor” means (a) each Material Subsidiary of the Parent other
than the Borrower and the Excluded Subsidiaries and (b) each Subsidiary (other
than the Borrower) that is the owner of a Borrowing Base Property; provided
that, in the event that the value of the assets of all Subsidiary Guarantors is
less than eighty-five percent (85%) of the Consolidated Total Asset Value
attributable to the Subsidiaries of the Parent (other than the Borrower and the
Excluded Subsidiaries), the Borrower (or the Administrative Agent, in the event
the Borrower has failed to do so within ten (10) days of request therefor by the
Administrative Agent) shall, to the extent necessary, designate sufficient
Subsidiaries to be deemed to be “Material Subsidiaries” to eliminate such
shortfall, and such designated Subsidiaries shall thereafter constitute Material
Subsidiaries.

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit F to be executed by each new Subsidiary of the Parent that is
required to become a Subsidiary Guarantor in accordance with Section 6.15
hereof.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Lender, the commitment of such Lender to purchase participation
interests in Swing Line Loans.

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

“Swing Line Loans” has the meaning provided in Section 2.01(c).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

“Termination Date” means June 5, 2015, as from time to time extended pursuant to
Section 2.16.

“Threshold Amount” means (a) for any Recourse Indebtedness, Fifteen Million
Dollars ($15,000,000), and (b) for any Non-Recourse Indebtedness, Twenty-Five
Million Dollars ($25,000,000).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Treasury Rate” means, as of any date of determination, the yield reported, as
of 10:00 a.m. (New York City time) on such date (or to the extent such date is
not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX-1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX-1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S. Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
ten (10) years.

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.

“Unconsolidated Affiliates” means an affiliate of the Parent whose financial
statements are not required to be consolidated with the financial statements of
the Parent in accordance with GAAP.

“Unencumbered Asset Value” means for any Consolidated Unencumbered Property, an
amount equal to: (1) an amount equal to the Net Operating Income for such
Consolidated Unencumbered Property for the most recently completed fiscal
quarter multiplied by four and (2) divided by the applicable Capitalization Rate
for such Consolidated Unencumbered Property.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

“Unused Fee” has the meaning given such term in Section 2.09(a).

“Unused Fee Rate” means for any calendar quarter (a) thirty-five hundredths of
one percent (0.35%) per annum if the average daily Commitment Utilization
Percentage for such quarter is less than fifty percent (50%) and (b) one quarter
of one percent (0.25%) per annum if the average daily Commitment Utilization
Percentage for such quarter is greater than or equal to fifty percent (50%).

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that one hundred percent (100%) of the Capital Stock with ordinary
voting power issued by such Subsidiary (other than directors’ qualifying shares
and investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.

1.02 Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(ii) Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements except as otherwise
specifically prescribed herein.

(b) The Borrower will provide a written summary of material changes in GAAP or
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 6.02(a). If at any time any
change in GAAP or in the consistent application thereof would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

1.04 Rounding.

Any financial ratios required to be maintained by the Consolidated Parties
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise provided, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II
COMMITMENTS AND EXTENSION OF CREDIT

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Revolving Loans. During the Commitment Period, each Lender severally agrees
to make revolving credit loans (the “Revolving Loans”) to the Borrower on any
Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Lenders collectively, the aggregate outstanding principal
amount of Revolving Obligations shall not exceed the lesser of (x) TWO HUNDRED
MILLION DOLLARS ($200,000,000), (as increased or decreased from time to time
pursuant to this Credit Agreement, the “Aggregate Revolving Committed Amount”)
and (y) the Adjusted Borrowing Base Amount for such date and (ii) with regard to
each Lender individually, such Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Revolving Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein, and may be repaid and reborrowed in
accordance with the provisions hereof.

(b) Letters of Credit. During the Commitment Period, (i) the L/C Issuer, in
reliance upon the commitments of the Lenders set forth herein, agrees (A) to
issue Letters of Credit for the account of Borrower on any Business Day, (B) to
amend or renew Letters of Credit previously issued hereunder, and (C) to honor
drafts under Letters of Credit; and (ii) the Lenders severally agree to purchase
from the L/C Issuer a participation interest in the Letters of Credit issued
hereunder in an amount equal to such Lender’s Revolving Commitment Percentage
thereof; provided that (A) the aggregate principal amount of L/C Obligations
shall not exceed an amount equal to ten percent (10%) of the Aggregate Revolving
Commitments (as such amount may be adjusted in accordance with the provisions
hereof, the “L/C Committed Amount”), (B) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations shall not
exceed the lesser of (x) the Aggregate Revolving Committed Amount and (y) the
Adjusted Borrowing Base Amount for such date, and (C) with regard to each Lender
individually, such Lender’s Revolving Commitment Percentage of Revolving
Obligations shall not exceed its respective Revolving Committed Amount. Subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(c) Swing Line Loans. During the Commitment Period, the Swing Line Lender shall
make revolving credit loans (the “Swing Line Loans”) to the Borrower on any
Business Day; provided that (i) the aggregate principal amount of Swing Line
Loans shall not exceed an amount equal to fifteen percent (15%) of the Aggregate
Revolving Commitments (as such amount may be adjusted in accordance with the
provisions hereof, the “Swing Line Committed Amount”), (ii) with respect to the
Lenders collectively, the aggregate principal amount of Revolving Obligations
shall not exceed the lesser of (x) the Aggregate Revolving Committed Amount and
(y) the Adjusted Borrowing Base Amount on such date, (iii) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan and (iv) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Borrowing
may have, Fronting Exposure. Swing Line Loans shall be Daily Floating Eurodollar
Rate Loans, and may be repaid and reborrowed in accordance with the provisions
hereof. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a participation interest in such Swing Line Loan in an
amount equal to the product of such Lender’s Revolving Commitment Percentage
thereof. No Swing Line Loan shall remain outstanding for longer than five
(5) Business Days.

(d) Increase in Revolving Commitments. Subject to the terms and conditions set
forth herein, the Borrower may, at any time during the period commencing as of
the Closing Date and ending as of the Termination Date, upon written notice to
the Administrative Agent, cause an increase in the Aggregate Revolving Committed
Amount by up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (to an
aggregate amount not more than THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000)); provided, that such increase shall be conditioned and effective
upon the satisfaction of the following conditions:

(i) the Borrower shall obtain (whether through the Arranger or otherwise)
commitments for the amount of the increase from existing Lenders or other
commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit G attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Revolving Commitment
without its written consent);

(ii) unless otherwise agreed to by the Administrative Agent and the Borrower,
any such increase shall be in a minimum aggregate principal amount of
Twenty-Five Million Dollars ($25,000,000) and integral multiples of Five Million
Dollars ($5,000,000) in excess thereof (or the remaining amount, if less);

(iii) if any Revolving Loans are outstanding at the time of any such increase,
the Borrower shall make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

(iv) the Borrower shall have executed any new or amended and restated Notes (to
the extent requested by the Lenders) to reflect the revised commitment amounts;

(v) the Administrative Agent shall have received all fees and expenses which are
then-due and payable on the such date, including, without limitation, payment to
the Administrative Agent and the Arranger of the fees set forth in the Fee
Letter; and

(vi) the conditions to the making of a Revolving Loan set forth in Section 4.02
shall be satisfied.

In connection with any such increase in the Revolving Commitments, Schedule 2.01
shall be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Credit Parties shall provide supporting corporate
resolutions, legal opinions, promissory notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith. The Borrower shall not be permitted to cause more than three
(3) increases in the Aggregate Revolving Committed Amount following the Closing
Date.

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) with respect to Eurodollar Loans, three (3) Business Days prior
to, or (ii) with respect to Base Rate Loans, on the requested date of, the
requested date of any Borrowing, conversion or continuation. Each telephonic
notice pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing, conversion or continuation shall
be in a principal amount of (i) with respect to Eurodollar Loans, Five Hundred
Thousand Dollars ($500,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof or (ii) with respect to Base Rate Loans, Five
Hundred Thousand Dollars ($500,000) or a whole multiple of One Hundred Thousand
Dollars ($100,000) in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the applicable request is with respect to
Revolving Loans, (ii) whether such request is for a Borrowing, conversion, or
continuation, (ii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice, the Loan shall be made as a Base Rate Loan, or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to one-month Eurodollar
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Loans in any Loan Notice, but fails to specify an Interest Period,
the Interest Period will be deemed to be one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Revolving Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Extension of Credit, Section 4.01), the Administrative Agent shall
make all funds so received available to the party referenced in the applicable
Loan Notice in like funds as received by the Administrative Agent either by
(i) crediting the account of the applicable party on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing is given by the
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the party identified in the applicable Loan Notice as
provided above.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurodollar Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Loan and (ii) any conversion into,
or continuation as, a Eurodollar Loan may be made only if the conditions to
Extension of Credit in Section 4.02 have been satisfied. During the existence of
a Default or Event of Default, (i) no Loan may be requested as, converted to or
continued as a Eurodollar Loan and (ii) at the request of the Required Lenders,
any outstanding Eurodollar Loan shall be converted immediately to a Base Rate
Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect with respect to Loans.

2.03 Additional Provisions with respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall not issue any Letter of Credit if:

(A) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

(B) such Letter of Credit is in an initial amount less than Fifty Thousand
Dollars ($50,000), is to be denominated in a currency other than Dollars or is
not a standby letter of credit.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the L/C Issuer has approved such
expiry date;

(D) one or more applicable conditions contained in Section 4.02 shall not then
be satisfied and the L/C Issuer shall have received written notice thereof from
any Lender or any Credit Party at least one Business Day prior to the requested
date of issuance of such Letter of Credit;

(E) the Revolving Commitments have been terminated pursuant to Article VIII.

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if:

(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(iv) The L/C Issuer shall not amend any Letter of Credit if:

(A) one or more applicable conditions contained in Section 4.02 shall not then
be satisfied and the L/C Issuer shall have received written notice thereof from
any Lender or any Credit Party at least one Business Day prior to the requested
date of amendment of such Letter of Credit; or

(B) the Revolving Commitments have been terminated pursuant to Article VIII.

(b) Procedures for Issuance and Amendment.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Person or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Revolving Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, the amount of the unutilized portion of the Aggregate
Revolving Commitments or the conditions set forth in Section 4.02. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Credit Party or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e) Obligations Absolute. The obligations of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, any other Credit Document or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent or the
Required Lenders, (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the L/C Cash Collateralization Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Loans in
the amount of the then Outstanding Amount of all L/C Obligations (determined as
of the date of such L/C Borrowing or the L/C Cash Collateralization Date, as the
case may be) and to the extent of unavailability of Base Rate Loans, the
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. In the event that the Borrower is deemed to have requested a
Borrowing of Base Rate Loans on the L/C Cash Collateralization Date, the
Borrower hereby authorizes the L/C Issuer and the Administrative Agent to
deposit the proceeds of such borrowing directly into a deposit account with the
Administrative Agent in order the Cash Collateralize the L/C Obligations. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non interest bearing deposit accounts with the
Administrative Agent.

(h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as set
forth in Section 2.09.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

2.04 Additional Provisions with respect to Swing Line Loans.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of One Hundred Thousand Dollars ($100,000), and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Promptly after receipt by the
Swing Line Lender of any telephonic Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Loan Notice and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in this Article II, or (B) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swing Line Loan available to the Borrower by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(b) Refinancing.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Revolving Commitment Percentage of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Commitments or the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Revolving Commitment Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(b)(ii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(b) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, (C) non-compliance with the conditions set forth in
Section 4.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(c) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Revolving Commitment Percentage of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower (by delivery of an invoice or other
notice to the Borrower) for interest on the Swing Line Loans. Until each Lender
funds its Revolving Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Revolving Commitment Percentage of any Swing Line Loan,
interest in respect thereof shall be solely for the account of the Swing Line
Lender.

(e) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Termination
Date the aggregate principal amount of Revolving Loans outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Termination Date.

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided, that (i) notice thereof
must be received by 11:00 a.m. by the Administrative Agent (A) at least
three (3) Business Days prior to the date of prepayment of Eurodollar Loans, and
(B) on the Business Day prior to the date of prepayment of Base Rate Loans, and
(ii) any such prepayment shall be in a minimum principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof, in the case of Eurodollar
Loans, and a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire principal amount thereof, if less. Each such notice of voluntary
repayment hereunder shall be irrevocable and shall specify the date and amount
of prepayment and the Loans and Types of Loans which are to be prepaid. The
Administrative Agent will give prompt notice to the applicable Lenders of any
prepayment on the Loans and the Lender’s interest therein. Prepayments of
Eurodollar Loans hereunder shall be accompanied by accrued interest thereon and
breakage amounts, if any, under Section 3.05.

(b) Mandatory Prepayments. If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the lesser of (x) the Aggregate Revolving
Committed Amount and (y) the Adjusted Borrowing Base Amount for such date,
(B) the Outstanding Amount of L/C Obligations shall exceed the L/C Committed
Amount, (C) the Outstanding Amount of Swing Line Loans shall exceed the Swing
Line Committed Amount, immediate prepayment will be made on the Revolving Loans
and/or to provide Cash Collateral on account of the L/C Obligations in an amount
equal to such excess; provided, however, that Cash Collateral will not be on
account of the L/C Obligations hereunder until the Revolving Loans and Swing
Line Loans have been paid in full.

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrower. Voluntary prepayments on the Revolving Obligations will be paid
by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.

(ii) Mandatory Prepayments. Mandatory prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein; provided, that mandatory prepayments in
respect of the Revolving Commitments under Subsection (b) above shall be applied
to the respective Revolving Obligations as appropriate.

2.07 Termination or Reduction of Commitments.

The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Borrower to the Administrative Agent; provided, that (i) any
such notice thereof must be received by 11:00 a.m. at least five (5) Business
Days prior to the date of reduction or termination and any such reduction shall
be in a minimum principal amount of Fifteen Million Dollars ($15,000,000) and
integral multiples of One Million Dollars ($1,000,000) in excess thereof; and
(ii) the Commitments may not be reduced to an amount less than the Revolving
Obligations then outstanding. The Administrative Agent shall give prompt notice
to the Lenders of any such reduction in Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Revolving Commitment Percentage thereof. All commitment or
other fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.08 Interest.

(a) Subject to the provisions of Subsection (b) and Subsection (c) below,
(i) each Eurodollar Loan (other than Swing Line Loans) shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Percentage, (ii) each Loan that is a Base Rate Loan (other than Swing Line Loan)
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage, and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Daily Floating Eurodollar Rate plus the Applicable
Percentage.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(c) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(e) Interest on each Loan shall be due and payable in arrears for the prior
calendar month on the fifth (5th) day of each calendar month. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.09 Fees.

(a) Unused Fee. From and after the Closing Date, the Borrower agrees to pay the
Administrative Agent for the ratable benefit of the Lenders an unused fee (the
“Unused Fee”) computed at the Unused Fee Rate on the average daily amount of the
Available Commitments during the period for which payment is made. To the extent
applicable, the Unused Fee shall accrue at all times during the Commitment
Period (and thereafter so long as Revolving Obligations shall remain
outstanding), including periods during which the conditions to Extensions of
Credit in Section 4.02 may not be met, and shall be payable quarterly in arrears
on the fifth (5th) day following the last day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Termination Date (and, if applicable, thereafter on demand); provided
that pursuant to Section 2.15(a)(iii), (i) no Unused Fee shall accrue on the
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (ii) any Unused Fee accrued with respect to the Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. The Administrative Agent
shall distribute the Unused Fee to the Lenders pro rata in accordance with the
respective Revolving Commitments of the Lenders.

(b) Upfront and Other Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Fee Letter.

(c) Letter of Credit Fees.

(i) Letter of Credit Fee. In consideration of the L/C Commitment hereunder, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders an annual fee (the “Letter of Credit Fee”) with respect to each
Letter of Credit issued hereunder equal to (A) the Applicable Percentage per
annum multiplied by (B) the average daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letters of Credit) from the date of issuance to the date of
expiration. The Letter of Credit Fee shall be computed on a quarterly basis in
arrears and shall be payable quarterly in arrears on the fifth (5th) day after
the end of each March, June, September and December, commencing on the first
such date to occur after the Closing Date, and on the Termination Date (and, if
applicable, thereafter on demand); provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Revolving
Commitment Percentage allocable to such Letter of Credit pursuant to Section
2.15(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer for
its own account.

(ii) L/C Issuer Fees. In addition to the Letter of Credit Fee, the Borrower
agrees to pay to the L/C Issuer for its own account without sharing by the other
Lenders (A) with the issuance of each such Letter of Credit, a fronting fee of
one eighth of one percent (0.125%) per annum on the maximum amount available to
be drawn under Letters of Credit issued by it from the date of issuance to the
date of expiration, and (B) upon the issuance, amendment, negotiation, transfer
and/or conversion of any Letters of Credit or any other action or circumstance
requiring administrative action on the part of the L/C Issuer with respect
thereto, customary charges of the L/C Issuer with respect thereto (collectively,
the “L/C Issuer Fees”).

(d) Administrative Agent’s Fees. The Borrower agrees to pay the Administrative
Agent such fees as provided in the Fee Letter or as may be otherwise agreed by
the Administrative Agent and the Borrower from time to time.

(e) Other Fees.

(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Base Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason related to the finances
of the Credit Parties, any Credit Party or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Credit Parties as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the Credit
Parties shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Credit
Parties obligations under this paragraph shall survive the termination of the
Aggregate Revolving Committed Amount and the repayment of all other Obligations
hereunder.

2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period” in Section 1.01, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date (or in the case of any Base Rate Loan, prior to 12:00 (Noon)
on the date of such Borrowing) any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i) if the Borrower fails to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, nor relieve Borrower from
any obligations hereunder to the Lenders which fulfill such obligations and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments.

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans),
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, but excluding any payments made to a Lender in error
by the Administrative Agent (which such payments shall be returned by the Lender
to the Administrative Agent immediately upon such Lender’s obtaining knowledge
that such payment was made in error)) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations or Swing Line Loans held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that (i) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (A) the amount of such paying Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon and (ii) the provisions of
this Section shall not be construed to apply to (A) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.14, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply). The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Credit Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.13 Evidence of Debt.

(a) The Extension of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extension of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender, requesting a
Note, which Note shall evidence such Lender’s Loans in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.13(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the L/C Cash Collateralization Date, any L/C
Obligation remains outstanding, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans in the amount of the then Outstanding Amount of all
L/C Obligations (determined as of the date of such L/C Borrowing or the L/C Cash
Collateralization Date, as the case may be) and to the extent of unavailability
of Base Rate Loans, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. In the event that the Borrower is
deemed to have requested a Borrowing of Base Rate Loans on the L/C Cash
Collateralization Date, the Borrower hereby authorizes the L/C Issuer and the
Administrative Agent to deposit the proceeds of such borrowing directly into a
deposit account with the Administrative Agent in order the Cash Collateralize
the L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.07(b))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Credit Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.14 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09 for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Loans funded by it, and (2) its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09 or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16 Extension of Termination Date.

(a) Requests for Extension. The Borrower may, at its option, on a one-time
basis, by notice to the Administrative Agent (who shall promptly notify the
Lenders) not earlier than 90 days and not later than 30 days prior to the first
anniversary of the Closing Date (the date of such notice, the “Extension Request
Date”), elect to extend the Termination Date for an additional year from the
Termination Date then in effect hereunder.

(b) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective unless:

(i) no Default exists on the date of the request, date of such extension and
after giving effect thereto;

(ii) the representations and warranties of the Credit Parties contained in this
Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of the date of such extension of the Termination
Date (except to the extent that any such representation and warranty is
qualified by materiality or reference to a Material Adverse Effect, in which
case such representation and warranty shall be true and correct in all
respects), other than those representations and warranties which specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date (except to the extent that any such
representation and warranty is qualified by materiality or reference to a
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier date); provided, for
purposes of this Section 2.16, the representations and warranties contained in
Subsections (a) and (b) of Section 5.01 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01;

(iii) the Administrative Agent shall have received a Compliance Certificate
signed by a Responsible Officer of the Borrower (which shall include, without
limitation, calculation of the financial covenants) certifying that the Credit
Parties are in compliance on a Pro Forma Basis (as of the date of such extension
of the Termination Date) with each financial covenant contained in Section 6.12;

(iv) the Administrative Agent shall have received, for the benefit of the
Extending Lenders (to be allocated on a pro rata basis after giving effect to
the Commitments of each such Extending Lender after giving effect to such
extension) from the Borrower an extension fee in aggregate amount equal to 0.20%
of the Aggregate Commitments immediately after giving effect to such extension.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 and Section 10.01 to the contrary.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
Credit Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to Subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to Subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Subsection (a) above, Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Credit Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.07(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Credit Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Credit Party in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(vi) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan or in connection with an existing or proposed Base
Rate Loan, or (c) the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
Subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.16.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDIT

4.01 Conditions to Initial Extensions of Credit.

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of such of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.

(a) Credit Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

(i) executed counterparts of this Credit Agreement and the other Credit
Documents;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Credit Agreement and the other Credit Documents to which
such Credit Party is a party; and

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Credit Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in the
jurisdiction of their incorporation or organization.

(b) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent a legal opinion of (i) Cox, Castle &
Nicholson LLP, special New York and Delaware counsel for the Credit Parties and
(ii) special local counsel for the Credit Parties for the state of Maryland, in
each case addressed to the Administrative Agent and the Lenders.

(c) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in a form reasonably satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance in all material
respects with all existing financial obligations (whether pursuant to the terms
and conditions of this Credit Agreement or otherwise), (ii) all governmental,
stockholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions contemplated thereby have been obtained,
(iii) no action, suit, investigation or proceeding is pending, or to the
knowledge of the Credit Parties threatened, in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects (except to the extent that any representation and warranty is
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects), other than those representations and
warranties which expressly relate to an earlier date, in which case, they were
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality, in which case such
representation and warranty was true and correct in all respects) as of such
earlier date.

(d) Opening Borrowing Base Certificate. Receipt by the Administrative Agent of a
Borrowing Base Certificate as of the Closing Date, substantially in the form of
Exhibit C, duly completed and executed by a Responsible Officer of the Borrower.

(e) Financial Statements. Receipt by the Administrative Agent and the Lenders of
(i) pro forma projections of financial statements (balance sheet, income and
cash flows) for each of the fiscal years of the Consolidated Parties through
December 31, 2013 and (ii) such other information relating to the Consolidated
Parties as the Administrative Agent may reasonably require in connection with
the structuring and syndication of credit facilities of the type described
herein.

(f) Opening Compliance Certificate. Receipt by the Administrative Agent of a
Compliance Certificate, substantially in the form of Exhibit D, as of the
Closing Date signed by a Responsible Officer of the Borrower and including
(i) pro forma calculations for the current fiscal quarter based on the amounts
set forth in the Audited Financial Statements and taking into account any
Extension of Credit made or requested hereunder as of such date and (ii) pro
forma calculations of all financial covenants contained herein for each of the
following four (4) fiscal quarters (based on the projections set forth in the
materials delivered pursuant to clause (e) of this Section 4.01).

(g) Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(i) any applicable Law or (ii) any agreement, document or instrument to which
any Credit Party is a party or by which any of them or their respective
properties is bound, except for such approvals, consents, waivers, filings and
notices the receipt, making or giving of which would not reasonably be likely to
(A) have a Material Adverse Effect, or (B) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Credit Party to fulfill its respective
obligations under the Credit Documents to which it is a party.

(h) Material Adverse Effect. No event or condition or series of events or
conditions in the aggregate has occurred since December 31, 2011, that has had
or could reasonably be expected to have, a Material Adverse Effect.

(i) Fees and Expenses. Payment by the Credit Parties to the Administrative Agent
of all fees and expenses relating to the preparation, execution and delivery of
this Credit Agreement and the other Credit Documents which are due and payable
on the Closing Date, including, without limitation, payment to the
Administrative Agent of the fees set forth in the Fee Letter.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to Extensions of Credit.

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

(a) The Administrative Agent shall receive the applicable Request for Extension
of Credit and the conditions set forth in Section 4.01 for the initial Extension
of Credit shall have been met as of the Closing Date;

(b) No Default shall have occurred and be continuing immediately before the
making of such Extension of Credit and no Default would exist immediately
thereafter;

(c) The representations and warranties of the Credit Parties made in or pursuant
to this Agreement and the other Credit Documents shall be true in all material
respects (except to the extent that any representation and warranty is qualified
by materiality, in which case such representation and warranty shall be true and
correct in all respects) as of the date of such Extension of Credit, other than
those representations and warranties which expressly relate to an earlier date,
in which case, they were true and correct in all material respects (except to
the extent that any representation and warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date.

(d) Immediately following the making of such Extension of Credit the sum of the
outstanding principal balance of the Revolving Obligations shall not exceed the
lesser of (i) the Aggregate Revolving Committed Amount and (ii) the Adjusted
Borrowing Base Amount for such date.

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Credit Parties on the date thereof as to the
facts specified in clauses (b), (c), and (d) of this Section.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Credit Parties represent and warrant, as applicable, to the Administrative
Agent and the Lenders that:

5.01 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Consolidated Parties as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) During the period from December 31, 2011, to and including the Closing Date,
there has been no sale, transfer or other disposition by any Consolidated Party
of any material part of the business or Property of the Consolidated Parties,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of the Consolidated Parties,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.

(c) The financial statements delivered pursuant to Section 6.01 have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01) and present fairly (on the basis disclosed in the footnotes to
such financial statements) in all material respects the consolidated financial
condition, results of operations and cash flows of the Consolidated Parties as
of such date and for such periods.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.02 Corporate Existence and Power.

Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification.

5.03 Corporate and Governmental Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including Regulation U or Regulation X).

5.04 Binding Effect.

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.05 Litigation.

There are no judgments, orders, writs or decrees outstanding against any Credit
Party or against any of its properties or revenues nor, to the best of such
Credit Party’s knowledge, is there now pending or, threatened at law, in equity,
in arbitration or before any Governmental Authority, any actions, suits,
proceedings, claims or disputes by or against any Credit Party or any of its
properties or revenues that (a) purport to affect or pertain to this Credit
Agreement or any other Credit Document, or any of the transactions contemplated
hereby or (b) either individually or in the aggregate, can reasonably be
expected to be determined adversely, and if so determined to have a Material
Adverse Effect.

5.06 Compliance with ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Consolidated Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Internal
Revenue Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.

(b) There are no pending or threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. No Consolidated Party nor any ERISA Affiliate or any other Person has
engaged in any prohibited transaction or violation of the fiduciary
responsibility rules under ERISA or the Internal Revenue Code with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Consolidated Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Consolidated Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Consolidated
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.

5.07 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the facilities and real properties owned, leased or operated by any
Credit Party or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws in all
material respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
applicable Environmental Laws.

(c) No Credit Party nor any Subsidiary has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Credit Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that is likely to give rise to
liability under any applicable Environmental Laws.

5.08 Margin Regulations; Investment Company Act.

(a) No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock and no part of the Letters of Credit or
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin stock.

(b) None of the Credit Parties are (i) required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) subject to
regulation under any other Law which limits its ability to incur the
Obligations.

5.09 Compliance with Laws.

Each of the Borrower, the Parent and its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.10 Ownership of Property; Liens.

Each of the Borrower, the Parent and its Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all
applicable Real Property Assets, except for Permitted Liens and such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 5.10 is a list of all
Borrowing Base Properties used in the calculation of the Adjusted Borrowing Base
Amount, as such schedule may be updated from time to time pursuant to
Section 6.02. The Property of the Parent and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

5.11 Corporate Structure; Capital Stock, Etc.

Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party as of the Closing Date, together with
(a) jurisdiction of organization, (b) number of shares of each class of Capital
Stock outstanding, (c) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Credit Party or any Subsidiary and
(d) U.S. taxpayer identification number. Subject to Section 7.03, the Parent has
no equity Investments in any other Person other than those specifically
disclosed on Schedule 5.11, as such schedule may be updated from time to time
pursuant to Section 6.02. The outstanding Capital Stock owned by any Credit
Party are validly issued, fully paid and non-assessable and free of any Liens,
warrants, options and rights of others of any kind whatsoever.

5.12 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the any Consolidated Party as of the Closing Date and no
Consolidated Party (a) has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the five (5) years prior to the Closing
Date or (b) to the knowledge of the Responsible Officers of the Borrower, as of
the Closing Date there is not any potential or pending strike, walkout or work
stoppage.

5.13 No Default.

Neither the Parent nor any of its Subsidiaries (including the Borrower) is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.14 Solvency.

Immediately before and after giving pro forma effect to this Agreement, (a) the
Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.

5.15 Taxes.

The Parent, the Borrower and Subsidiary have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP. To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.

5.16 REIT Status.

The Parent is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code.

5.17 Insurance.

The Real Property Assets of the Parent and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of any Consolidated Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Parent
or the applicable Subsidiary operates.

5.18 Intellectual Property; Licenses, Etc.

The Parent, Borrower and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Credit Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Parent, Borrower or any
Subsidiary infringes upon any rights held by any other Person except where such
infringement could not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Credit Party, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.19 Governmental Approvals; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Credit Parties of this Credit Agreement or any
other Credit Document (except for those that have already been obtained or
made).

5.20 Disclosure.

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To each Credit Party’s knowledge, no report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, each Credit Party
represents only that, to each Credit Party’s knowledge, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, with the understanding that certain of such information is prepared or
provided by each Credit Party based upon information and assumptions provided to
such Credit Parties by Tenants of such Credit Parties.

5.21 OFAC.

No Credit Party nor, to the knowledge of any Credit Party, any Related Party,
(a) is currently the subject of any Sanctions, (b) is located, organized or
residing in any Designated Jurisdiction or (c) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arranger, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of Sanctions.

ARTICLE VI
AFFIRMATIVE COVENANTS

Each Credit Party hereby covenants and agrees that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments hereunder shall have terminated:

6.01 Financial Statements.

The Credit Parties shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
Section 6.02 hereof), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent, a consolidated balance sheet of the
Consolidated Parties as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young or any independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent, a consolidated balance sheet of the Consolidated Parties as of the end
of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
stockholders’ equity, and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, stockholders’ equity and cash flows
of the Consolidated Parties in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information.

The Credit Parties shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
this Section 6.02), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower; which shall include, without limitation,
calculation of the financial covenants set forth in Section 6.12 and an update
of Schedules 5.10 and 5.11, if applicable;

(b) within forty five (45) days after the end of each fiscal quarter, a
Borrowing Base Certificate calculated as of the end of the immediately prior
fiscal quarter, duly completed and executed by a Responsible Officer of the
Borrower; provided, however, the Borrower may, at its option, provide an updated
Borrowing Base Certificate more frequently than quarterly;

(c) within (i) forty-five (45) days after the end of each fiscal year of the
Parent, beginning with the fiscal year ending December 31, 2012, an annual
operating forecast of the Consolidated Parties and (ii) within one hundred five
(105) days after the end of each fiscal year of the Parent, beginning with the
fiscal year ending December 31, 2012 pro forma financial statements for the then
current fiscal year and updated versions of the pro forma financial projections
delivered in connection with Section 4.01(e) hereof;

(d) promptly after any request by the Administrative Agent, copies of any
detailed audit reports submitted to the board of directors by the independent
accountants of the Consolidated Parties (or the audit committee of the board of
directors of the Parent) in respect of the Borrower (and, to the extent any such
reports are prepared separately for any one or more of the Credit Parties) by
independent accountants in connection with the accounts or books of the Borrower
(or such Credit Party) or any audit of the Borrower (or such Credit Party));

(e) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Parent in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;

(f) promptly upon receipt thereof, a copy of any other material report or
“management letter” or recommendations submitted by independent accountants to
the Parent in connection with any annual, interim or special audit of the books
of the Parent;

(g) promptly upon any Responsible Officer of the Borrower becoming aware
thereof, notice of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect and (iii) any other Default or Event of
Default;

(h) within ten (10) days upon any Responsible Officer of the Borrower becoming
aware thereof, material reports detailing income or expenses of any assets
directly owned or operated, or which will be included on the balance sheet for
purposes of FIN 46, other than as previously disclosed in the Parent’s Form
10-K, 10-Q or any other publicly available information; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Credit Parties, or compliance with the terms of the
Credit Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 or
(i) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted by
the Administrative Agent (on the Borrower’s behalf) on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided, that: the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
(through the Administrative Agent) that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender (through the Administrative Agent).
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower or the other Credit
Parties with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby further agrees that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”

6.03 Preservation of Existence and Franchises.

Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority. Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.

6.04 Books and Records.

Each Credit Party shall, and shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.

6.05 Compliance with Law.

Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.06 Payment of Taxes and Other Indebtedness.

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Credit
Party or such Subsidiary or a bond against same has been posted by such Credit
Party or such Subsidiary in accordance with applicable law, (b) all lawful
claims (including claims for labor, materials and supplies) which, if unpaid,
might give rise to a Lien (other than a Permitted Lien) upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due.

6.07 Insurance.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
(or caused to be maintained) with financially sound and reputable insurance
companies not Affiliates of the Parent, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons. Each Credit Party shall, and shall cause each of its Subsidiaries to,
provide prompt notice to the Administrative Agent following such Credit Party’s
receipt from the relevant insurer of any notice of termination, lapse or
cancellation of such insurance unless such Credit Party obtains insurance from
another carrier that would satisfy the requirements hereof prior to the
effective date of such termination, lapse or cancellation.

6.08 Maintenance of Property.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Borrowing Base Properties and all other material property and equipment
necessary in the operation of its business in good working order and condition,
in each case, in a manner consistent with how such Person maintained its
Borrowing Base Properties and other material property on the Closing Date,
ordinary wear and tear excepted.

6.09 Performance of Obligations.

The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except (a) where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same or bond against same in accordance
with applicable law or (b) the failure to pay or discharge such obligations and
liabilities could not reasonably be expected to have a Material Adverse Effect.

6.10 Visits and Inspections.

Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice, but not more than
twice annually and only during normal business hours to: (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower or any other Credit Party with its accountants.

6.11 Use of Proceeds/Purpose of Loans and Letters of Credit.

The Borrower shall use the proceeds of all Loans and use Letters of Credit only
for the purpose of to finance general corporate working capital (including asset
acquisitions, and acquiring or improving, directly or indirectly, income
producing Healthcare Facilities and Investments in accordance with
Section 7.03), capital expenditures or other corporate purposes of the Borrower
and the other Credit Parties (to the extent not inconsistent with the Credit
Parties’ covenants and obligations under this Credit Agreement and the other
Credit Documents).

6.12 Financial Covenants.

(a) Consolidated Leverage Ratio. The Credit Parties shall cause the Consolidated
Leverage Ratio, as of the end of any fiscal quarter, to be equal to or less than
fifty-five percent (55%).

(b) Consolidated Secured Leverage Ratio. The Credit Parties shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than thirty-five percent (35%).

(c) Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth to all at all times to be equal to or greater
than the sum of (i) Three Hundred Million Dollars ($300,000,000) plus (ii) an
amount equal to eighty percent (80%) of the net cash proceeds received by the
Consolidated Parties from Equity Transactions subsequent to the Closing Date.

(d) Consolidated Fixed Charge Coverage Ratio. The Credit Parties shall cause the
Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal quarter,
to be equal to or greater than 1.75 to 1.00.

(e) Maximum Dividend Payout Ratio. The Credit Parties shall cause the cash
distributions to the Parent’s stockholders paid by the Parent during the
immediately prior four (4) fiscal quarter period ending on such date to be equal
to or less than ninety-five percent (95%) (or such greater amount as is required
for the Parent to (A) maintain REIT status and (B) avoid the payment of federal
or state income or excise tax) of the Modified Funds From Operations during such
immediately prior four (4) fiscal quarter period; provided, however with respect
to (i) the fiscal quarter ending March 31, 2012, such calculation shall be for
the trailing three months ending on such date, (ii) the fiscal quarter ending
June 30, 2012, such calculation shall be for the trailing six months ending on
such date and (iii) the fiscal quarter ending September 30, 2012, such
calculation shall be for the trailing nine months ending on such date.

(f) Consolidated Unencumbered Leverage Ratio. The Credit Parties shall cause the
Consolidated Unencumbered Leverage Ratio, as of the end of any fiscal quarter,
to be equal to or less than fifty-five percent (55%).

(g) Consolidated Unencumbered Interest Coverage Ratio. The Credit Parties shall
cause the Consolidated Unencumbered Interest Coverage Ratio, as of the end of
any fiscal quarter, to be equal to or greater than 2.00 to 1.00.

6.13 Environmental Matters; Preparation of Environmental Reports.

The Credit Parties will, and will cause each Subsidiary to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.

6.14 REIT Status.

The Credit Parties will, and will cause each Subsidiary to, operate its business
at all times so as to satisfy all requirements necessary to qualify and maintain
the Parent’s qualification as a real estate investment trust under Sections 856
through 860 of the Internal Revenue Code. The Parent will maintain adequate
records so as to comply in all material respects with all record-keeping
requirements relating to its qualification as a real estate investment trust as
required by the Internal Revenue Code and applicable regulations of the
Department of the Treasury promulgated thereunder and will properly prepare and
timely file with the IRS all returns and reports required thereby.

6.15 Additional Guarantors; Release of Guarantors.

(a) Additional Guarantors. Upon the acquisition, incorporation or other creation
of any direct or indirect Subsidiary of the Parent which owns a Borrowing Base
Property or would otherwise qualify as a Subsidiary Guarantor (including, but
not limited to, being deemed a Subsidiary Guarantor pursuant to the definition
of “Subsidiary Guarantor” hereunder), the Credit Parties shall (i) cause such
Subsidiary to become a Subsidiary Guarantor hereunder through the execution and
delivery to the Administrative Agent of a Subsidiary Guarantor Joinder Agreement
on or before the earlier of (A) the date on which an Eligible Borrowing Base
Property owned by such Subsidiary is included in any calculation (pro forma or
otherwise) of the Adjusted Borrowing Base Amount and (B) the deadline for the
delivery of the next Compliance Certificate pursuant to Section 6.02(a)), and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

(b) Release of Guarantors. Notwithstanding the requirements set forth in
Section 6.15(a), to the extent the Borrower provides a written request to the
Administrative Agent that a Guarantor be released from its Guaranties pursuant
to the Credit Documents in conjunction with the simultaneous or substantially
simultaneous qualification of such Guarantor as an Excluded Subsidiary or
pursuant to a disposition permitted by Section 7.05, then, following the
Administrative Agent’s receipt of such notice (and so long as no Default or
Event of Default shall have occurred and be continuing on the date of the
Administrative Agent’s receipt of such notice), the Subsidiary Guarantors shall
be automatically released from their respective Guaranties pursuant to the
Credit Documents (it being understood and agreed that no Guarantor that owns a
Borrowing Base Property shall be released unless such Borrowing Base Property is
first withdrawn from the Borrowing Base Pool in accordance with Section 6.16).

Notwithstanding the foregoing the Obligations shall remain a senior unsecured
obligation, pari passu with all other senior unsecured Indebtedness of the
Consolidated Parties.

6.16 Addition or Withdrawal of Borrowing Base Properties.

(a) Addition of Borrowing Base Properties. The Borrower may add Real Property
Assets to the Borrowing Base Property Pool without the consent of the
Administrative Agent so long as the Borrower shall have delivered to
Administrative Agent a Borrowing Base Certificate reflecting the addition of the
subject Real Property Asset as a Borrowing Base Property.

(b) Withdrawal of Borrowing Base Properties. The Borrower may withdraw Real
Property Assets from the Borrowing Base Property Pool without the consent of the
Administrative Agent so long as: (i) no Default or Event of Default has occurred
and is continuing or would occur from such withdrawal, (ii) no mandatory
prepayment would be required pursuant to Section 2.06(b) from such withdrawal,
(iii) the Borrower shall have given notice thereof to the Administrative Agent,
together with a written request to release the owner of the subject Borrowing
Base Property, where appropriate, in accordance with the provisions hereof (it
being agreed that the owner of the subject Borrowing Base Property will be
released unless it is a Material Subsidiary after giving effect to such
release), (iv) the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower certifying and demonstrating that
(A) on a Pro Forma Basis, after giving effect to such withdrawal, the Credit
Parties would be in compliance with all financial covenants contained in
Section 6.12, (B) immediately prior to the withdrawal and immediately
thereafter, all representations and warranties made by the Credit Parties in the
Article V and each other Credit Document are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects)
on of such date (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall have been true and correct as of such earlier date), and (v) the Borrower
shall have delivered to Administrative Agent a Borrowing Base Certificate
reflecting the withdrawal of the subject Real Property Asset as a Borrowing Base
Property.

6.17 Compliance With Material Contracts.

Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the material terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon the reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party is entitled to make under such Material Contract.

6.18 Minimum Aggregate Capitalized Value; Minimum Adjusted Borrowing Base
Amount.

Each Credit Party shall, and shall cause each of its Subsidiaries to, ensure
that (i) the Aggregate Capitalized Value Amount shall be at all times before the
six (6) month anniversary of the Closing Date, equal to or greater than Two
Hundred Fifty Million Dollars ($250,000,000) and (ii) at all times thereafter,
the Adjusted Borrowing Base Amount shall be equal to or greater than
$200,000,000.

6.19 Further Assurances.

Each Credit Party shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Credit Documents.

6.20 Post-Closing Covenant.

Within sixty (60) days after the Closing Date (or such extended period of time
as agreed to by the Administrative Agent), the Borrower shall deliver to the
Administrative Agent copies of filed stamped Lien releases evidencing the
release of any Liens held on any Borrowing Base Property immediately prior to
the effectiveness of this Credit Agreement.

ARTICLE VII
NEGATIVE COVENANTS

Each Credit Party hereby covenants and agrees that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments hereunder shall have terminated:

7.01 Liens.

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Credit Document;

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies (including pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation) not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or bonds are
posted in accordance with applicable law;

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness not otherwise permitted pursuant to Section 7.02),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e) zoning restrictions, easements, rights-of-way, restrictions, restrictive
covenants, use restrictions, radius restrictions, options to purchase at fair
market value, rights of first refusal or first offer, encroachments,
protrusions, sets of facts that an accurate and up to date survey would show and
other similar encumbrances affecting real property which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
provided, however, any zoning or other restrictions (including, without
limitation, restrictive covenants) that limit the use of the applicable real
property to a Health Care Facility shall by definition not be a violation of
this Section 7.01(e);

(f) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(g) leases or subleases (and the rights of the tenants thereunder) granted to
others not interfering in any material respect with the business of any Credit
Party or any Subsidiary;

(h) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(i) Liens in existence as of the Closing Date as set forth on Schedule 7.01 and
any renewals or extensions thereof; provided, that the property covered thereby
is not materially changed; and

(j) other Liens incurred in connection with Indebtedness as long as, after
giving effect thereto, the Credit Parties are in compliance with the financial
covenants in Section 6.12, on a Pro Forma Basis as if such Lien had been
incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of December 31, 2011); provided, that the
Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Indebtedness
with respect to any Borrowing Base Property or the Capital Stock in any Credit
Party except in favor of the Lenders.

7.02 Indebtedness.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness in connection with intercompany Investments permitted under
Section 7.03;

(c) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”; and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(d) without duplication, Guaranties by a Credit Party or any Subsidiary in
respect of any Indebtedness otherwise permitted hereunder;

(e) Indebtedness set forth in Schedule 7.02 (and renewals, refinancing and
extensions thereof); provided, that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Indebtedness on Schedule 7.02 is included in
calculating the financial covenants in Section 6.12); and

(f) other Indebtedness (including any portion of any renewal, financing, or
extension of Indebtedness set forth in Schedule 7.02 to the extent such portion
does not meet the criteria set for the in the proviso of clause (e) above)
provided, (i) after giving effect thereto, the Credit Parties are in compliance
with the financial covenants in Section 6.12, on a Pro Forma Basis as if such
Indebtedness had been incurred as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of
March 31, 2012) and (ii) the aggregate outstanding amount of Secured Recourse
Indebtedness shall not at any time exceed an amount equal to (A) fifteen percent
(15%) of Consolidated Total Asset Value until the last day of the fiscal quarter
in which the first anniversary of the Closing Date occurs and (b) ten percent
(10%) of Consolidated Total Asset Value thereafter.

7.03 Investments.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

(a) Investments held in the form of cash or Cash Equivalents;

(b) Investments in any Person that is a Credit Party prior to giving effect to
such Investment;

(c) Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;

(d) Investments consisting of (i) extensions of credit in the nature of the
performance of bids, (ii) accounts receivable or notes receivable arising from
the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guaranties permitted by Section 7.02;

(f) Investments existing as of the Closing Date and set forth in Schedule 7.03;
and

(g) Investments in or related to Healthcare Facilities and Investments as
described in Section 6.11 (including, without limitation, the purchase of
Capital Stock and other Investments of the type set forth in subclauses (i)-(iv)
of this clause (g)); provided, however, that after giving effect to any such
Investments, (i) the aggregate amount of Investments consisting of unimproved
land holdings shall not, at any time, exceed 5% of Consolidated Total Asset
Value, (ii) the aggregate amount of Investments consisting of Mortgage Loans,
notes receivables and mezzanine loans shall not, at any time, exceed 15% of
Consolidated Total Asset Value, (iii) the aggregate amount of Investments
consisting of construction in progress shall not, at any time, exceed 10% of
Consolidated Total Asset Value (iv) the aggregate amount of Investments in
Unconsolidated Affiliates shall not, at any time, exceed 10% of Consolidated
Total Asset Value and (v) the aggregate amount of Investments in Real Property
Assets that are not Healthcare Facilities shall not, at any time, exceed 15% of
Consolidated Total Asset Value; provided, further, that the aggregate amount of
all Investments made pursuant to clauses (i), (ii), (iii), (iv) and (v) above
shall not, at any time, exceed 25% of Consolidated Total Asset Value.

7.04 Fundamental Changes.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04:

(a) the Parent may merge or consolidate with any of its Subsidiaries (other than
the Borrower) provided that the Parent is the continuing or surviving Person;

(b) any Consolidated Subsidiary may merge or consolidate with any other
Consolidated Subsidiary; provided, that if (i) the Borrower is a party to such
transaction, the Borrower shall be the continuing or surviving person, (ii) if a
Subsidiary Guarantor is party to such transaction (but not the Borrower), such
Subsidiary Guarantor shall be the continuing or surviving Person and (iii) if
the Borrower and a Subsidiary Guarantor are each a party to such transaction,
the Borrower shall be the continuing or surviving person;

(c) any Subsidiary Guarantor may be merged or consolidated with or into any
other Subsidiary Guarantor; and

(d) any Subsidiary that is not a Subsidiary Guarantor may dissolve, liquidate or
wind up its affairs at any time; provided, that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.

7.05 Dispositions.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or Property not covered under clause (a) above to
the extent that (i) such Property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
Property.

(d) Dispositions of Property by any Subsidiary to a Credit Party or to a Wholly
Owned Subsidiary; provided, that if the transferor of such property is a Credit
Party, the transferee thereof must be a Credit Party;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by the Credit Parties and the Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and
(ii) after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a Pro Forma Basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01;

(g) real estate leases entered into in the ordinary course of business; and

(h) Dispositions of a Borrowing Base Property so long as Borrower complies with
the provisions of Section 6.16.

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

7.06 Change in Nature of Business.

No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Parent and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

7.07 Transactions with Affiliates and Insiders.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Credit Party or Subsidiary as would be obtainable by such Credit Party or
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than a director, officer or Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Credit Parties.

7.08 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

No Credit Party shall directly or indirectly:

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders;

(b) Make any material change in (i) accounting policies or reporting practices,
except as required by GAAP, FASB, the SEC or any other regulatory body, or
(ii) its fiscal year; and

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

7.09 Negative Pledges.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02 or
any Lien that is permitted pursuant to Section 7.01(e); (ii) any Negative Pledge
required by law; (iii) Negative Pledges contained in (x) the agreements set
forth on Schedule 7.09; (y) any agreement relating to the sale of any Subsidiary
or any assets pending such sale; provided, that in any such case, the Negative
Pledge applies only to the Subsidiary or the assets that are the subject of such
sale; or (z) any agreement in effect at the time any Person becomes a Subsidiary
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary and such restriction only applies to such Person and/or
its assets, and (iv) customary provisions in leases, licenses and other
contracts restricting the assignment thereof, in each case as such agreements,
leases or other contracts may be amended from time to time and including any
renewal, extension, refinancing or replacement thereof; provided, that, with
respect to any amendment, renewal, extension, refinancing or replacement of an
agreement described in clause (iii), such amendment, renewal, extension,
refinancing or replacement does not contain restrictions of the type prohibited
by this Section 7.09 that are, in the aggregate, more onerous in any material
respect on the Parent or any Subsidiary than the restrictions, in the aggregate,
in the original agreement.

7.10 Use of Proceeds.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11 Prepayments of Indebtedness.

If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.

7.12 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, that, (i) the Parent
and each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment required to qualify and maintain the Parent’s qualification as a REIT,
(ii) so long as no Default under Section 8.01(a), (f) or (g) shall have occurred
and be continuing or would result therefrom, the Parent and each Subsidiary may
declare or make, directly or indirectly, any Restricted Payment required to
avoid the payment of federal or state income or excise tax, (iii) so long as no
Default shall have occurred and be continuing or would result therefrom, the
Parent and each Subsidiary may purchase, redeem, retire, acquire, cancel or
terminate the Parent’s Capital Stock so long as after giving effect thereto the
Credit Parties are in compliance on a Pro Forma Basis with the requirements of
Section 6.12(e) and (iv) so long as no Default shall have occurred and be
continuing or would result therefrom, the Parent and each Subsidiary may make
any payment on account of any return of capital to the Parent’s stockholders,
partners or members (or the equivalent Person thereof).

7.13 Sanctions.

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
violation by any Person (including any Lender, Arranger, Administrative Agent,
L/C Issuer or Swing Line Lender) of any Sanctions.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

The occurrence and continuation of any of the following shall constitute an
Event of Default:

(a) Non-Payment. Any Credit Party fails to pay when and as required to be paid
herein, (i) any amount of principal of any Loan or any L/C Obligation, or
(ii) within three (3) days after the same becomes due, any interest on any Loan
or on any L/C Obligation, any Unused Fee or any other amount payable hereunder
or under any other Credit Document; or

(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Sections 6.01 6.02 or 6.10 within
five (5) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14 or 6.15 or Article VII; or

(c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in Subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days; provided that with respect to any default (not
specified in Subsection (a) or (b) above), if (A) such default cannot be cured
within such 30-day period, (B) such default is susceptible of cure, and (C) the
Credit Party is proceeding with diligence and in good faith to cure such
default, then such 30-day cure period shall be extended to such date, not to
exceed a total of sixty (60) days, as shall be necessary for the Credit Party
diligently to cure such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party and
contained in this Credit Agreement, in any other Credit Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Credit Party or any Subsidiary (A) fails to perform
or observe (beyond the applicable grace or cure period with respect thereto, if
any) any Contractual Obligation if such failure could reasonably be expected to
have a Material Adverse Effect, (B) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise
and beyond the applicable grace or cure period with respect thereto, if any) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or otherwise fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which event of default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or cash collateral in respect thereof to be demanded, in each case to
the extent such Indebtedness or other obligation is in an amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Credit Party is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Credit Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Credit Party as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Credit Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
properties; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged or unstayed for ninety (90) calendar days; or any proceeding under
any Debtor Relief Law relating to such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for ninety (90) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process in an amount in excess of $15,000,000 is issued or levied against all or
any material part of the properties of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against a Credit Party or any Subsidiary (i) any
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding $15,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan which has resulted
in liability of any Credit Party or any Subsidiary under Title IV of ERISA to
the Plan or the PBGC in an aggregate amount in excess of $15,000,000, or
(ii) any Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000; or

(j) Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or additional notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to provide Cash Collateral
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) the Administrative Agent for
the account of the L/C Issuer, to provide Cash Collateral for that portion of
the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(d), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

9.02 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.03 Liability of Administrative Agent.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the requisite Lenders in accordance herewith; provided, however,
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

9.06 Credit Decision; Disclosure of Confidential Information by Administrative
Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.

9.07 [Reserved].

9.08 Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Bank of America shall have the same rights and
powers under this Credit Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or the L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.

9.09 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders; provided, that any such resignation by Bank of
America shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If the Administrative Agent resigns under this Credit Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent,” “L/C Issuer”
and “Swing Line Lender” thereafter shall mean such successor administrative
agent, Letter of Credit issuer and swing line lender, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Section 10.04 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement. If no successor administrative agent has
accepted appointment as Administrative Agent by the date thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i),
2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under the Guaranty
if such Person (a) ceases to be a Subsidiary as a result of a transaction
permitted hereunder, (b) no longer is required to be a Guarantor pursuant to
Section 6.15, or (c) has been designated as an Excluded Subsidiary (in each
case, a “Release”). Notwithstanding the foregoing, to the extent that following
any such Release, any Real Property Asset owned by an otherwise to be released
Guarantor that is obligated in respect of outstanding recourse debt for
Indebtedness shall not be deemed a Borrowing Base Property hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release any
Guarantor from its obligations hereunder pursuant to this Section 9.11. Upon the
release of any Guarantor pursuant to this Section 9.11, the Administrative Agent
shall (to the extent applicable) deliver to the Credit Parties, upon the Credit
Parties’ request and at the Credit Parties’ expense, such documentation as is
reasonably necessary to evidence the release of such Guarantor from its
obligations under the Credit Documents.

9.12 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Credit Agreement or in taking or not taking
action hereunder.

ARTICLE X
MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

(a) unless also signed by each Lender directly affected thereby, no such
amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), it being understood that the amendment or
waiver of an Event of Default or a mandatory reduction or a mandatory prepayment
in Commitments shall not be considered an increase in Commitments,

(ii) waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document, or

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,

(b) unless also signed by each Lender, no such amendment, waiver or consent
shall:

(i) change any provision of this Credit Agreement regarding pro rata sharing or
pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts,

(ii) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder,

(iii) release the Parent, Borrower or all or substantially all of the Subsidiary
Guarantors from their obligations hereunder (other than as provided herein or as
appropriate in connection with transactions permitted hereunder); or

(iv) amend, modify or waive Section 4.01 if the effect of such amendment,
modification or waiver is to require the Lenders to make Loans when such Lenders
would not otherwise be required to do so;

(c) unless also signed by the L/C Issuer, no such amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Credit Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it;

(d) unless also signed by the Swing Line Lender, no such amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Credit Agreement; and

(e) unless also signed by the Administrative Agent, no such amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Credit Agreement or any other Credit Document;

provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that, without the prior
written consent of such Lender, (A) no Commitment of such Lender may be
increased or extended, (B) the terms and conditions of this proviso may not be
amended or otherwise modified and (C) no other amendment or other modification
to this Agreement or any Note that would disproportionately affect a “Defaulting
Lender” may be effective, (ii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy or insolvency reorganization plan that affects the
Loans, (iii) each Lender acknowledged that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to Subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to any Credit Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Credit Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices permitted under Section 2.02(a)) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(f) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonably
incurred out-of-pocket expenses incurred by the Administrative Agent, any Lender
or the L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the L/C Issuer), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Credit Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), and provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Subsection (c) are subject to the
provisions of Section 2.11(3).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each Credit Party hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Credit
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 [Reserved].

10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of Subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this Subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any credit facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any credit facility provided hereunder and/or the
Loans at the time owing to it (in each case with respect to any credit facility
provided hereunder) or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in Subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of the revolving credit facility provided hereunder, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment, unless such assignment is to an existing Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of Three Thousand Five Hundred
Dollars ($3,500); provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or any of the Parent’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person, or (D) to a publicly reporting or
privately held REIT with an investment concentration in healthcare assets.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, Section 3.04, Section 3.05 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this Subsection shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Parent or any of
the Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement and (iv) Borrower
shall not be responsible for any cost or expense of the Lenders or the
Administrative Agent related to any participation of the Loans or any increased
cost or expense incurred by any Lender as a result of such participation
thereafter, except as expressly provided herein. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 3.01,
Section 3.04 and Section 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 3.06 and Section 10.16 as if it were an
assignee under paragraph (b) of this Section, (B) shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04, with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation, and
(C) shall not be entitled to any greater amounts under Section 3.01 or Section
3.04 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.08 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority or self regulatory body; (c) to the
extent required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Credit Parties; (g) with the consent of the
Borrower; (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Credit Party; (i) to the National Association of
Insurance Commissioners or any other similar organization (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); or (j) to any nationally recognized
rating agency that requires access to a Lender’s or an Affiliate’s investment
portfolio in connection with ratings issued with respect to such Lender or
Affiliate. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Credit Agreement, the
other Credit Documents, the Commitments, and the Extension of Credit. Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. For the purposes of this Section,
“Confidential Information” means all information received from any Credit Party
relating to any Credit Party, any of the other Consolidated Parties, or its or
their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided, that, in the case of information
received from a Credit Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Confidential Information may include material non-public
information concerning the Credit Parties or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.09 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.11 Counterparts.

This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

10.12 Integration.

This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement. Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.14 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 [Reserved].

10.16 Replacement of Lenders.

To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the related assignment fee to be paid by the Borrower) pursuant
to Section 10.07(b) to one or more Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to such Section 3.06(b), they shall be obligated
to replace all Lenders that have made similar requests for compensation pursuant
to Section 3.01 or 3.04. The Borrower shall pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05). Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and each Credit Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Credit
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.

10.18 Source of Funds.

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;

(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed ten percent (10%) of the total assets of such account as of the date of
such purchase (and, for purposes of this Subsection (b), all employee benefit
plans maintained by the same employer or employee organization are deemed to be
a single plan);

(c) to the extent that any part of such funds constitutes assets of an insurance
company’s general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA; or

(d) such funds constitute assets of one or more specific benefit plans that such
Lender has identified in writing to the Borrower.

As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.

10.19 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES;
PROVIDED, THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

10.20 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.21 No Conflict.

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

10.22 USA Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.23 Entire Agreement.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

ARTICLE XI
GUARANTY

11.01 The Guaranty.

(a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) in accordance with the terms of such extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein, in any of
the other Credit Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Credit Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended (with
Borrower’s consent) in any respect, or any right under any of the Credit
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Credit Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

11.03 Reinstatement.

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law; provided,
that such indemnification shall not be available to the extent that such costs
and expenses are determined to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such holder of the Guaranteed
Obligations.

11.04 Certain Waivers.

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any other Guarantor) or pursuit of
any other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the Commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

11.05 Rights of Contribution.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated, and
none of the Guarantors shall exercise any such contribution rights until the
Guaranteed Obligations have been paid in full and the Commitments relating
thereto shall have expired or been terminated.

11.06 Guaranty of Payment; Continuing Guaranty.

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising until such time as the Guaranteed Obligations have been paid in
full and the Commitments relating thereto shall have expired or been terminated.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

BORROWER: Griffin-American Healthcare REIT II Holdings, LP,

                  a Delaware limited partnership,         its Sole Member      
  By:   Griffin-American Healthcare REIT II, Inc.
       
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer PARENT:       Griffin-American Healthcare REIT II, Inc.
   
 


 
       
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

                 
SUBSIDIARY GUARANTORS:
 
 


1

                              G&E HC REIT II Lacombe MOB, LLC,                  
          a Delaware limited liability company                             By:  
Griffin-American Healthcare REIT II Holdings, LP,                         a
Delaware limited partnership,             its Sole Member                      
          By:     Griffin-American Healthcare REIT II, Inc.             a
Maryland corporation,                 its General Partner                 By:  
  /s/ Shannon K S Johnson           Name:     Shannon K S Johnson           Its:
    Chief Financial Officer

                         

                              a Delaware limited liability company              
          By:   Griffin-American Healthcare REIT II Holdings, LP,              
          a Delaware limited partnership,             its Sole Member          
                      By:     Griffin-American Healthcare REIT II, Inc.        
    a Maryland corporation,                 its General Partner                
By:     /s/ Shannon K S Johnson           Name:     Shannon K S Johnson        
  Its:     Chief Financial Officer

              G&E HC REIT II St. Vincent Cleveland MOB, LLC,
   

2

                              By:   Griffin-American Healthcare REIT II
Holdings, LP,                         a Delaware limited partnership,          
  its Sole Member                                 By:     Griffin-American
Healthcare REIT II, Inc.             a Maryland corporation,                 its
General Partner                 By:     /s/ Shannon K S Johnson           Name:
    Shannon K S Johnson           Its:     Chief Financial Officer

                         

                              a Delaware limited liability company              
          By:   Griffin-American Healthcare REIT II Holdings, LP,              
          a Delaware limited partnership,             its Sole Member          
                      By:     Griffin-American Healthcare REIT II, Inc.        
    a Maryland corporation,                 its General Partner                
By:     /s/ Shannon K S Johnson           Name:     Shannon K S Johnson        
  Its:     Chief Financial Officer

      G&E HC REIT II Charlottesville SNF, LLC,


      By:   G&E HC REIT II Virginia SNF

Portfolio, LLC, a Delaware limited
Liability Company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

3

      G&E HC REIT II Fincastle SNF, LLC,


      By:   G&E HC REIT II Virginia SNF

Portfolio, LLC, a Delaware limited liability

company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

      G&E HC REIT II Hot Springs SNF, LLC,


      By:   G&E HC REIT II Virginia SNF Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

4

      G&E HC REIT II Midlothian SNF, LLC,


      By:   G&E HC REIT II Virginia SNF Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

      G&E HC REIT II Bastian SNF, LLC,


      By:   G&E HC REIT II Virginia SNF Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

5

      G&E HC REIT II Lebanon SNF, LLC,


      By:   G&E HC REIT II Virginia SNF Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

      G&E HC REIT II Low Moor SNF, LLC,


      By:   G&E HC REIT II Virginia SNF Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

6

              G&E HC REIT II Sylva MOB, LLC,
       

                              By:   Griffin-American Healthcare REIT II
Holdings, LP,                         a Delaware limited partnership,          
  its Sole Member                                 By:     Griffin-American
Healthcare REIT II, Inc.             a Maryland corporation,                 its
General Partner                 By:     /s/ Shannon K S Johnson           Name:
    Shannon K S Johnson           Its:     Chief Financial Officer

              G&E HC REIT II Surgical Hospital of Humble, LLC,
   

7

                              By:   Griffin-American Healthcare REIT II
Holdings, LP,                         a Delaware limited partnership,          
  its Sole Member                                 By:     Griffin-American
Healthcare REIT II, Inc.             a Maryland corporation,                 its
General Partner                 By:     /s/ Shannon K S Johnson           Name:
    Shannon K S Johnson           Its:     Chief Financial Officer

                         

                              a Delaware limited liability company              
          By:   Griffin-American Healthcare REIT II Holdings, LP,              
          a Delaware limited partnership,             its Sole Member          
                      By:     Griffin-American Healthcare REIT II, Inc.        
    a Maryland corporation,                 its General Partner                
By:     /s/ Shannon K S Johnson           Name:     Shannon K S Johnson        
  Its:     Chief Financial Officer

              G&E HC REIT II St. Anthony North Denver MOB, LLC,
   

8

                              By:   Griffin-American Healthcare REIT II
Holdings, LP,                         a Delaware limited partnership,          
  its Sole Member                                 By:     Griffin-American
Healthcare REIT II, Inc.             a Maryland corporation,                 its
General Partner                 By:     /s/ Shannon K S Johnson           Name:
    Shannon K S Johnson           Its:     Chief Financial Officer



    G&E HC REIT II Loma Linda Pediatric Specialty Hospital, LLC,

              a Delaware limited liability company     By:   Griffin-American
Healthcare REIT II Holdings, LP,     a Delaware limited partnership,         its
Sole Member  


 
    By:   Griffin-American Healthcare REIT II, Inc.
       
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

              G&E HC REIT II Yuma SNF, LLC,
       

9

                              By:   Griffin-American Healthcare REIT II
Holdings, LP,                         a Delaware limited partnership,          
  its Sole Member                                 By:     Griffin-American
Healthcare REIT II, Inc.             a Maryland corporation,                 its
General Partner                 By:     /s/ Shannon K S Johnson           Name:
    Shannon K S Johnson           Its:     Chief Financial Officer

                         

                              a Delaware limited liability company              
          By:   Griffin-American Healthcare REIT II Holdings, LP,              
          a Delaware limited partnership,             its Sole Member          
                      By:     Griffin-American Healthcare REIT II, Inc.        
    a Maryland corporation,                 its General Partner                
By:     /s/ Shannon K S Johnson           Name:     Shannon K S Johnson        
  Its:     Chief Financial Officer

                 

          a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo
MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

10

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

11

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

12

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

13

         

      a Delaware limited liability company By:   G&E HC REIT II Dixie-Lobo MOB

Portfolio, LLC, a Delaware limited
liability company, its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Milestone MOB
Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

14

         

      a Delaware limited liability company By:   G&E HC REIT II Milestone MOB
Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

15



    G&E HC REIT II Care Pavilion SNF, L.P.

a Delaware limited partnership

By: G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC,

a Delaware limited liability company,
its General Partner

By: G&E HC REIT II Philadelphia SNF Portfolio SPE Limited Partner, LLC, a

Delaware limited liability company, its Sole Member

By: G&E HC REIT II Philadelphia SNF Portfolio Holdings, LLC, a Delaware limited
liability company,

its Managing Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

16



    G&E HC REIT II Cheltenham York SNF, L.P.

a Delaware limited partnership

By: G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC,

a Delaware limited liability company,
its General Partner

By: G&E HC REIT II Philadelphia SNF Portfolio SPE Limited Partner, LLC, a

Delaware limited liability company, its Sole Member

By: G&E HC REIT II Philadelphia SNF Portfolio Holdings, LLC, a Delaware limited
liability company,

its Managing Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

17



    G&E HC REIT II Cliveden SNF, L.P.

a Delaware limited partnership

By: G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC,

a Delaware limited liability company,
its General Partner

By: G&E HC REIT II Philadelphia SNF Portfolio SPE Limited Partner, LLC, a

Delaware limited liability company, its Sole Member

By: G&E HC REIT II Philadelphia SNF Portfolio Holdings, LLC, a Delaware limited
liability company,

its Managing Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

18



    G&E HC REIT II Maplewood Manor SNF, L.P.

a Delaware limited partnership

By: G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC,

a Delaware limited liability company,
its General Partner

By: G&E HC REIT II Philadelphia SNF Portfolio SPE Limited Partner, LLC, a

Delaware limited liability company, its Sole Member

By: G&E HC REIT II Philadelphia SNF Portfolio Holdings, LLC, a Delaware limited
liability company,

its Managing Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

19



    G&E HC REIT II Tucker House SNF, L.P.

a Delaware limited partnership

By: G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC,

a Delaware limited liability company,
its General Partner

By: G&E HC REIT II Philadelphia SNF Portfolio SPE Limited Partner, LLC, a

Delaware limited liability company, its Sole Member

By: G&E HC REIT II Philadelphia SNF Portfolio Holdings, LLC, a Delaware limited
liability company,

its Managing Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

                         

20

                              a Delaware limited liability company              
              By:   Griffin-American Healthcare REIT II Holdings, LP,          
              a Delaware limited partnership,             its Sole Member      
                          By:     Griffin-American Healthcare REIT II, Inc.    
        a Maryland corporation,                 its General Partner            
    By:     /s/ Shannon K S Johnson           Name:     Shannon K S Johnson    
      Its:     Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Flags MOB
Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

                         

21

                              a Delaware limited liability company              
          By:   Griffin-American Healthcare REIT II Holdings, LP,              
          a Delaware limited partnership,             its Sole Member          
                      By:     Griffin-American Healthcare REIT II, Inc.        
    a Maryland corporation,                 its General Partner                
By:     /s/ Shannon K S Johnson           Name:     Shannon K S Johnson        
  Its:     Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Gulf Plains MOB
Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

         

      a Delaware limited liability company By:   G&E HC REIT II Gulf Plains MOB
Portfolio, LLC

a Delaware limited liability company,
its Sole Member

By: Griffin-American Healthcare REIT II Holdings, LP,

          a Delaware limited partnership,     its Sole Member     By:  
Griffin-American Healthcare REIT II, Inc.
   
a Maryland corporation,
its General Partner
By:
Name:
Its:
 

/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer



    BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Keegan Koch
Name: Keegan Koch
Title: Senior Vice President
BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and Swing Line Lender
By: /s/ Keegan Koch
Name: Keegan Koch
Title: Senior Vice President

22





KEYBANK NATIONAL ASSOCIATION as a Lender

By: /s/ Brian Heagler
Name: Brian Heagler
Title: VP


RBS CITIZENS N.A., as a Lender

By: /s/ Donald Woods
Name: Donald Woods
Title: SVP


COMERICA BANK, as a Lender

By: /s/ Charles Weddell
Name: Charles Weddell
Title: Vice PresidentSchedule 2.01


LENDERS AND COMMITMENTS

                 
Lender
  Revolving Commitment   Revolving Commitment
Percentage
 
               
Bank of America, N.A.
  $ 72,500,000.00       36.250000000 %
 
               
KeyBank, National Association
  $ 72,500,000.00       36.250000000 %
 
               
RBS Citizens, N.A. d/b/a Charter One
  $ 40,000,000.00       20.000000000 %
 
               
Comerica Bank
  $ 15,000,000.00       7.500000000 %
 
               
Total:
  $ 200,000,000.00       100.000000000 %
 
               

Schedule 5.10

BORROWING BASE PROPERTIES

                              Entity Name   Property Name   Domestic State  
Foreign State   EIN   1     G&E HC REIT II Lacombe MOB, LLC  
Lacombe Medical Office Building
  Delaware   Louisiana   27-1649487            
 
              2     G&E HC REIT II Parkway Medical Center,
LLC  

Parkway Medical Center
 
Delaware  
Ohio  
27-1732461            
 
              3     G&E HC REIT II Livingston MOB, LLC  
Livingston Medical Arts Pavilion
  Delaware   Texas   27-2414904            
 
              4     G&E HC REIT II St. Vincent Cleveland
MOB, LLC  

St. Vincent Medical Office Building
 
Delaware  
Ohio  
27-2841675            
 
              5     G&E HC REIT II Bastian SNF, LLC  
Bland County Nursing &
Rehabilitation (VA SNF)
 
Delaware  
Virginia  
27-3006558            
 
              6     G&E HC REIT II Fincastle SNF, LLC  
The Brian Center of Fincastle (VA
SNF)
 
Delaware  
Virginia  
27-3006791            
 
              7     G&E HC REIT II Low Moor SNF, LLC  
The Brian Center of Low Moor (VA
SNF)
 
Delaware  
Virginia  
27-3006994            
 
              8     G&E HC REIT II Lebanon SNF, LLC  
Maple Grove Health Care Center (VA
SNF)
 
Delaware  
Virginia  
27-3006933            
 
              9     G&E HC REIT II Hot Springs SNF, LLC  
The Springs Nursing Center (VA SNF)
  Delaware   Virginia   27-3006862            
 
              10     G&E HC REIT II Midlothian SNF, LLC  
The Laurels of Willow Creek (VA SNF)
  Delaware   Virginia   27-3007051            
 
              11     G&E HC REIT II Charlottesville SNF, LLC  
The Laurels of Charlottesville (VA
SNF)
 
Delaware  
Virginia  
27-3006658            
 
              12     G&E HC REIT II Sylva MOB, LLC  
Sylva Medical Office Building
  Delaware   North Carolina   90-0626383            
 
              13     G&E HC REIT II Surgical Hospital of
Humble, LLC  

Humble Surgical Hospital
 
Delaware  
Texas  
27-3996170            
 
              14     G&E HC REIT II Ennis MOB, LLC  
Ennis Medical Office Building
  Delaware   Texas   27-4062085            
 
              15     G&E HC REIT II Loma Linda Pediatric
Specialty Hospital, LLC  

Totally Kids Specialty Healthcare
 
Delaware  
California  
27-5348563            
 
              16     G&E HC REIT II St. Anthony North
Denver MOB, LLC  
St. Anthony North Medical Office
Building
 
Delaware  
Colorado  
27-5348483            
 
              17     G&E HC REIT II Yuma SNF, LLC  
Kissito Palm View Healthcare
  Delaware   Arizona   27-5416463            
 
              18     G&E HC REIT II Lakewood MOB I, LLC  
Lakewood Ranch Medical Office
Building I
 
Delaware  
Florida  
27-2841633            
 
              19     G&E HC REIT II Carlsbad MOB, LLC  
Carlsbad Medical Office Building
(Dixie-Lobo)
 
Delaware  
New Mexico  
27-5408935            
 
              20     G&E HC REIT II Alice MOB, LLC  
Alice Medical Office Building
(Dixie-Lobo)
 
Delaware  
Texas  
27-5408383            
 
              21     G&E HC REIT II Hobbs MOB, LLC  
Hobbs Medical Office Building
(Dixie-Lobo)
 
Delaware  
New Mexico  
27-5409062            
 
              22     G&E HC REIT II Hope MOB, LLC  
Hope Medical Office Building
(Dixie-Lobo)
 
Delaware  
Arkansas  
27-5409203            
 
              23     G&E HC REIT II Lake Charles MOB, LLC  
Lake Charles Medical Office
Building (Dixie-Lobo)
 
Delaware  
Louisiana  
27-5409437            
 
              24     G&E HC REIT II Lufkin MOB, LLC  
Lufkin Medical Office Building
(Dixie-Lobo)
 
Delaware  
Texas  
27-5409564            
 
              25     G&E HC REIT II Victoria MOB, LLC  
Victoria Medical Office Building
(Dixie-Lobo)
 
Delaware  
Texas  
27-5409651            
 
              26     G&E HC REIT II Wharton MOB, LLC  
Wharton Medical Office Building
(Dixie-Lobo)
 
Delaware  
Texas  
27-5409752            
 
              27     G&E HC REIT II Bryant MOB, LLC  
Bryant Medical Office Building
(Milestone)
 
Delaware  
Arkansas  
45-1607268            
 
              28     G&E HC REIT II Benton Home Health MOB,
LLC  
Benton Medical Plaza I & II
(Milestone)
 
Delaware  
Arkansas  
45-1622149            
 
              29     G&E HC REIT II Care Pavilion SNF, L.P.  
Care Pavilion (PA SNF)
  Delaware   Pennsylvania   45-2542855            
 
              30     G&E HC REIT II Cheltenham York SNF,
L.P.  
Cheltenham-York Road Nursing &
Rehabilitation (PA SNF)
 
Delaware  
Pennsylvania  
45-2549091            
 
              31     G&E HC REIT II Cliveden SNF, L.P.  
Cliveden Convalescent Center (PA
SNF)
 
Delaware  
Pennsylvania  
45-2543074            
 
              32     G&E HC REIT II Maplewood Manor SNF,
L.P.  

Maplewood Manor (PA SNF)
 
Delaware  
Pennsylvania  
45-2543017            
 
              33     G&E HC REIT II Tucker House SNF, L.P.  
Tucker House (PA SNF)
  Delaware   Pennsylvania   45-2543117            
 
              34     G&E HC REIT II Lafayette
Rehabilitation Hospital, LLC  
Lafayette Physical Rehabilitation
Hospital
 
Delaware  
Louisiana  
45-3252453            
 
              35     G&E HC REIT II El Paso MOB, LLC  
Sierra Providence East Medical Plaza
  Delaware   Texas   35-2426580            
 
              36     G&E HC REIT II Austell MOB, LLC  
East-West Medical Center (FLAGS)
  Delaware   Georgia   45-3677260            
 
              37     GA HC REIT II Amarillo MOB, LLC  
Amarillo Heart Center
  Delaware   Texas   45-5012997            
 
              38     GA HC REIT II River Oaks Houston MOB,
LLC  

Memorial Hermann Imaging Center
 
Delaware  
Texas  
45-5013053            
 
           

Schedule 5.11

CORPORATE STRUCTURE; CAPITAL STOCK

                             
Entity Name
  Domestic State   Ownership Interest   EIN        
 
              1.    
Griffin-American
Healthcare REIT II, Inc.
(“REIT”)1
  Maryland

  See Footnote 1
below.

  26-4008719


       
 
              2.    
Griffin-American
Healthcare REIT II
Holdings, LP
(“OP”)2
  Delaware


  See Footnote 2
below.


  26-4008819



       
 
              3.    
G&E HC REIT II Virginia
SNF Portfolio, LLC “(VA
Portfolio”)
  Delaware


  100% owned by OP


  27-3139225


       
 
              4.    
G&E HC REIT II Dixie-Lobo
MOB Portfolio, LLC
(“Dixie-Lobo Portfolio”)
  Delaware


  100% owned by OP


  27-5408235


       
 
              5.    
G&E HC REIT II Milestone
MOB Portfolio, LLC
(“Milestone Portfolio”)
  Delaware


  100% owned by OP


  45-1606858


       
 
              6.    
G&E HC REIT II FLAGS MOB
Portfolio, LLC (“Flags
Portfolio”)
  Delaware


  100% owned by OP


  30-0702721


       
 
              7.    
GA HC REIT II Gulf Plains
MOB Portfolio, LLC (“Gulf
Plains Portfolio”)
  Delaware


  100% owned by OP


  32-0373429


       
 
              8.    
G&E HC REIT II Boynton
MOB Member, LLC (“Boynton
Portfolio”)
  Delaware

  100% owned by Flags
Portfolio

  None


       
 
              9.    
G&E HC REIT II Monument
LTACH Portfolio, LLC
(“Monument Portfolio”)
  Delaware


  100% owned by OP


  27-3170911


       
 
              10.    
G&E HC REIT II Pocatello
MOB JV, LLC (“Pocatello
Portfolio”)
  Delaware


  98.75% owned by OP


  27-2912622


       
 
              11.    
G&E HC REIT II
Southeastern SNF
Portfolio, LLC
(“Southeastern
Portfolio”)
  Delaware




  100% owned by OP




  45-3416002




       
 
              12.    
G&E HC REIT II Spokane
MOB Member, LLC (“Spokane
Portfolio”)
  Delaware


  100% owned by OP


  None


       
 
              13.    
G&E HC REIT II Tempe MOB
Member, LLC (“Tempe
Portfolio”)
  Delaware

  100% owned by Flags
Portfolio

  None


       
 
              14.    
GA HC REIT II Midwestern
MOB Portfolio, LLC
(“Midwestern Portfolio”)
  Delaware


  100% owned by OP


  38-3860849


       
 
              15.    
G&E HC REIT II Lacombe
MOB, LLC
  Delaware

  100% owned by OP

  27-1649487

       
 
              16.    
G&E HC REIT II Parkway
Medical Center, LLC
  Delaware

  100% owned by OP

  27-1732461

       
 
              17.    
G&E HC REIT II St.
Vincent Cleveland MOB,
LLC
  Delaware


  100% owned by OP


  27-2841675


       
 
              18.    
G&E HC REIT II Livingston
MOB, LLC
  Delaware

  100% owned by OP

  27-2414904

       
 
              19.    
G&E HC REIT II
Charlottesville SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3006658

       
 
              20.    
G&E HC REIT II Fincastle
SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3006791

       
 
              21.    
G&E HC REIT II Hot
Springs SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3006862

       
 
              22.    
G&E HC REIT II Midlothian
SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3007051

       
 
              23.    
G&E HC REIT II Bastian
SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3006558

       
 
              24.    
G&E HC REIT II Lebanon
SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3006933

       
 
              25.    
G&E HC REIT II Low Moor
SNF, LLC
  Delaware   100% owned by VA
Portfolio   27-3006994

       
 
              26.    
G&E HC REIT II Sylva MOB,
LLC
  Delaware

  100% owned by OP

  90-0626383

       
 
              27.    
G&E HC REIT II Surgical
Hospital of Humble, LLC
  Delaware

  100% owned by OP

  27-3996170

       
 
              28.    
G&E HC REIT II Ennis MOB,
LLC
  Delaware

  100% owned by OP

  27-4062085

       
 
              29.    
G&E HC REIT II St.
Anthony North Denver MOB,
LLC
  Delaware


  100% owned by OP


  27-5348483


       
 
              30.    
G&E HC REIT II Loma Linda
Pediatric Specialty
Hospital, LLC
  Delaware


  100% owned by OP


  27-5348563


       
 
              31.    
G&E HC REIT II Yuma SNF,
LLC
  Delaware

  100% owned by OP

  27-5416463

       
 
              32.    
G&E HC REIT II Lakewood
MOB I, LLC
  Delaware

  100% owned by OP

  27-2841633

       
 
              33.    
G&E HC REIT II Carlsbad
MOB, LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5408935


       
 
              34.    
G&E HC REIT II Alice MOB,
LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5408383


       
 
              35.    
G&E HC REIT II Hobbs MOB,
LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5409062


       
 
              36.    
G&E HC REIT II Hope MOB,
LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5409203


       
 
              37.    
G&E HC REIT II Lake
Charles MOB, LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5409437


       
 
              38.    
G&E HC REIT II Lufkin
MOB, LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5409564


       
 
              39.    
G&E HC REIT II Victoria
MOB, LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5409651


       
 
              40.    
G&E HC REIT II Wharton
MOB, LLC
  Delaware   100% owned by
Dixie-Lobo
Portfolio   27-5409752


       
 
              41.    
G&E HC REIT II Benton
Home Health MOB, LLC
  Delaware   100% owned by
Milestone Portfolio   45-1622149

       
 
              42.    
G&E HC REIT II Bryant
MOB, LLC
  Delaware   100% owned by
Milestone Portfolio   45-1607268

       
 
              43.    
G&E HC REIT II Care
Pavilion SNF, L.P.
  Delaware   99.99% LP owned by
PA LP LLC and 0.01%
GP owned by PA GP
LLC   45-2542855



       
 
              44.    
G&E HC REIT II Cheltenham
York SNF, L.P.
  Delaware   99.99% LP owned by
PA LP LLC and 0.01%
GP owned by PA GP
LLC   45-2549091



       
 
              45.    
G&E HC REIT II Cliveden
SNF, L.P.
  Delaware   99.99% LP owned by
PA LP LLC and 0.01%
GP owned by PA GP
LLC   45-2543074



       
 
              46.    
G&E HC REIT II Maplewood
Manor SNF, L.P.
  Delaware   99.99% LP owned by
PA LP LLC and 0.01%
GP owned by PA GP
LLC   45-2543017



       
 
              47.    
G&E HC REIT II Tucker
House SNF, L.P.
  Delaware   99.99% LP owned by
PA LP LLC and 0.01%
GP owned by PA GP
LLC   45-2543117



       
 
              48.    
G&E HC REIT II Lafayette
Rehabilitation Hospital,
LLC
  Delaware


  100% owned by OP


  45-3252453


       
 
              49.    
G&E HC REIT II Austell
MOB, LLC
  Delaware   100% owned by Flags
Portfolio   45-3677260

       
 
              50.    
G&E HC REIT II El Paso
MOB, LLC
  Delaware

  100% owned by OP

  35-2426580

       
 
              51.    
GA HC REIT II Amarillo
MOB, LLC
  Delaware   100% owned by Gulf
Plains Portfolio   45-5012997

       
 
              52.    
GA HC REIT II River Oaks
Houston MOB, LLC
  Delaware   100% owned by Gulf
Plains Portfolio   45-5013053

       
 
              53.    
G&E HC REIT II
Philadelphia SNF
Portfolio Holdings, LLC
(“PA Holdings”)
  Delaware



  100% owned by OP



  45-2047225



       
 
              54.    
G&E HC REIT II
Philadelphia SNF
Portfolio Holdings II,
LLC (“PA Holdings II”)
  Delaware


  100% owned by PA
Holdings


  None



       
 
              55.    
G&E HC REIT II
Philadelphia SNF
Portfolio Holding GP, LLC
(“PA Holding GP”)
  Delaware


  100% owned by PA
Holdings


  45-2542606



       
 
              56.    
G&E HC REIT II
Philadelphia SNF
Portfolio SPE Limited
Partner, LLC (“PA LP
LLC”)
  Delaware   89% owned by PA
Holdings, 10.99 %
owned by PA
Holdings II and
0.01% owned by PA
Holding GP   45-2542699





       
 
              57.    
G&E HC REIT II
Philadelphia SNF
Portfolio SPE General
Partner, LLC (“PA GP
LLC”)
  Delaware



  100% owned by PA LP
LLC



  45-2542769




       
 
              58.    
G&E HC REIT II Athens
LTACH, LLC
  Delaware   100% owned by
Monument Portfolio   27-3170964

       
 
              59.    
G&E HC REIT II Benton
Medical Plaza I & II MOB,
LLC
  Delaware

  100% owned by
Milestone Portfolio

  45-1621975


       
 
              60.    
G&E HC REIT II Boynton
MOB, LLC
  Delaware   100% owned by
Boynton Portfolio   45-3677297

       
 
              61.    
G&E HC REIT II Buckhead
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   37-1649819


       
 
              62.    
G&E HC REIT II Burien
MOB, LLC
  Delaware   100% owned by
Milestone Portfolio   45-1607155

       
 
              63.    
G&E HC REIT II Cape
Girardeau LTACH, LLC
  Delaware   100% owned by
Monument Portfolio   27-3170994

       
 
              64.    
G&E HC REIT II Chula
Vista MOB, LLC
  Delaware

  100% owned by OP

  36-4714137

       
 
              65.    
G&E HC REIT II Columbia
LTACH, LLC
  Delaware   100% owned by
Monument Portfolio   27-3171014

       
 
              66.    
G&E HC REIT II Covington
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   38-3853542


       
 
              67.    
G&E HC REIT II
Gainesville SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   61-1661609


       
 
              68.    
G&E HC REIT II Hardy Oak
MOB, LLC
  Delaware

  100% owned by OP

  27-4677824

       
 
              69.    
G&E HC REIT II Highlands
Ranch Medical Pavilion,
LLC
  Delaware


  100% owned by OP


  27-1648773


       
 
              70.    
G&E HC REIT II Hudson
MOB, LLC
  Delaware   100% owned by
Milestone Portfolio   45-1607024

       
 
              71.    
G&E HC REIT II Jersey
City MOB, LLC
  Delaware   100% owned by
Milestone Portfolio   45-1606960

       
 
              72.    
G&E HC REIT II Joplin
LTACH, LLC
  Delaware   100% owned by
Monument Portfolio   27-3171053

       
 
              73.    
G&E HC REIT II Lawton MOB
Portfolio, LLC
  Delaware

  100% owned by OP

  27-4062394

       
 
              74.    
G&E HC REIT II Maxfield
Sarasota MOB, LLC
  Delaware

  100% owned by OP

  27-4576301

       
 
              75.    
G&E HC REIT II Memphis
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   30-0701466


       
 
              76.    
G&E HC REIT II Millington
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   32-0355009


       
 
              77.    
G&E HC REIT II Mobile SNF
LLC
  Delaware   100% owned by
Southeastern
Portfolio   35-2423485


       
 
              78.    
G&E HC REIT II Muskogee
LTACH, LLC
  Delaware

  100% owned by OP

  27-2613348

       
 
              79.    
G&E HC REIT II Okatie
MOB, LLC
  Delaware   100% owned by Flags
Portfolio   45-3677329

       
 
              80.    
G&E HC REIT II Pocatello
MOB, LLC
  Delaware   100% owned by
Pocatello Portfolio   27-2912816

       
 
              81.    
G&E HC REIT II Rockdale
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   36-4711084


       
 
              82.    
G&E HC REIT II Shreveport
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   37-1649976


       
 
              83.    
G&E HC REIT II Snellville
SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   38-3853680


       
 
              84.    
G&E HC REIT II Spokane
MOB, LLC
  Delaware   100% owned by
Spokane Portfolio   45-2990308

       
 
              85.    
G&E HC REIT II Spokane
Parking Garage, LLC
  Delaware

  100% owned by OP

  30-0708211

       
 
              86.    
G&E HC REIT II Tempe MOB,
LLC
  Delaware   100% owned by Tempe
Portfolio   45-3677360

       
 
              87.    
G&E HC REIT II
Westminster SNF, LLC
  Delaware   100% owned by
Southeastern
Portfolio   61-1661770


       
 
              88.    
G&E Healthcare REIT II
Sartell MOB, LLC
  Delaware

  100% owned by OP

  27-1604610

       
 
              89.    
GA HC REIT II Champaign
MOB, LLC
  Delaware   100% owned by
Midwestern
Portfolio   45-4319180


       
 
              90.    
GA HC REIT II Lemont MOB,
LLC
  Delaware   100% owned by
Midwestern
Portfolio   45-4319401


       
 
              91.    
GA HC REIT II Naperville
MOB, LLC
  Delaware   100% owned by
Midwestern
Portfolio   45-4319481


       
 
              92.    
GA HC REIT II Urbana MOB,
LLC
  Delaware   100% owned by
Midwestern
Portfolio   45-4319639


       
 
              93.    
GA HC REIT II Jasper MOB
Portfolio, LLC (“Jasper
Portfolio”)
  Delaware


  100% owned by OP


  None


       
 
              94.    
GA HC REIT II Jasper MOB
I, LLC
  Delaware   100% owned by
Jasper Portfolio   None

       
 
              95.    
GA HC REIT II Jasper MOB
II, LLC
  Delaware   100% owned by
Jasper Portfolio   None

       
 
              96.    
G&E HC REIT II Lubbock
MOB, LLC
  Delaware

  100% owned by OP

  45-3251699

       
 
              97.    
GA HC REIT II Columbia
MOB, LLC
  Delaware

  100% owned by OP

  30-0736595

       
 
              98.    
GA HC REIT II Greeley
MOB, LLC
  Delaware

  100% owned by OP

  None

       
 
              99.    
GA HC REIT II San Antonio
MOB, LLC
  Delaware

  100% owned by OP

  36-4713939

       
 
              100.    
GA HC REIT II San Antonio
Surgical Hospital, LLC
  Delaware

  100% owned by OP

  37-1653123

       
 
              101.    
GA HC REIT II Silver Star
MOB Portfolio, LLC
  Delaware

  100% owned by OP

  30-0726403

       
 
              102.    
GA HC REIT II Texarkana
MOB, LLC
  Delaware

  100% owned by OP

  None

       
 
           

1There are 64,072,089.76 total shares of stock outstanding as of May 29, 2012.
Officers and Directors of REIT own 173,691.79 shares. Griffin-American
Healthcare REIT Advisor, LLC (“REIT Advisor”), a limited partner, owns 27,189.08
shares. American Healthcare Investors LLC owns 14,901.25 shares. The remaining
shares are owned by the general public.

2There are 64,072,489.76 total OP Units outstanding as of May 29, 2012.
64,072,089.76 OP Units are owned by REIT, 200 OP Units are owned by Grubb & Elis
Healthcare REIT II Advisor, LLC, a limited partner, and 200 OP Units by REIT
Advisor.

23

Schedule 7.01

LIENS

None.

24

Schedule 7.02

INDEBTEDNESS

None.

25

Schedule 7.03

INVESTMENTS

None.

26

Schedule 7.09

NEGATIVE PLEDGES

None.

27

Schedule 10.02

NOTICE ADDRESSES

     
Credit Parties:
 
c/o Griffin-American Healthcare REIT II Holdings, LP

4000 MacArthur Boulevard
West Tower, Suite 200
Newport Beach, CA 92660
Attention:
Telephone:
Email:
Facsimile:
Website:
 


Danny Prosky
(949) 270-9200
dprosky@ahinvestors.com
(949) 474-0442
www.healthcarereit2.com

and to:

      c/o Griffin-American Healthcare REIT II Holdings, LP

4000 MacArthur Boulevard
West Tower, Suite 200
Newport Beach, CA 92660
Attention:
Telephone:
Email:
Facsimile:
Website:
 


Shannon K S Johnson
(949) 270-9200
sjohnson@ahinvestors.com
(949) 474-0442
www.healthcarereit2.com

     
with a copy to:
 
Cox, Castle & Nicholson LLP
2049 Century Park East 28th Floor
Los Angeles, CA 90067

Attention:
Telephone:
Email:
  David Lari
(310) 284-2292
dlari@coxcastle.com

28

Administrative Agent:

For payments and Requests for Credit Extensions:

     
Bank of America, N.A.
 
135 South LaSalle Street, Suite 1060
Mail Code: IL4-135-10-63

Chicago, IL 60603
Attention:
Telephone:
Facsimile:
 
Carolyn Labatte-Leavitt
(312) 992-2673
(312) 453-3118 Electronic Mail: carolyn.labatte@baml.com

ABA #:
Account No.:
Reference:
  026-009-593
1366211723001
Griffin-American Healthcare REIT II Holdings, LP

For all other Notices:

     
Bank of America, N.A.
135 South LaSalle Street, Suite 630
Chicago, IL 60603
 


Attention:Michelle Herrick, Senior Vice President

Telephone:(312) 904-8305
Facsimile:(312) 992-9765
Electronic Mail:
 

michelle.herrick@bankofamerica.com
with a copy to:
 

Bank of America, N.A.
135 South LaSalle Street, Suite 630
Chicago, IL 60603
 


Attention:Keegan Koch, Vice President

Telephone:(312) 992-6167
Facsimile:(312) 992-9767
Electronic Mail:
 

keegan.koch@baml.com

and

     
Bank of America, N.A.
135 South LaSalle Street, Suite 1060
Mail Code: IL4-135-10-63
Chicago, IL 60603
Attention:Carolyn Labatte-Leavitt
Telephone:(312) 992-2673
Facsimile:(312) 453-3118
Electronic Mail:
 






carolyn.labatte@baml.com

Lenders:

Contact information on file with the Administrative Agent.

29